        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LUCAS CALIXTO, et al.,

                  Plaintiffs,                       Case No. 1:18-cv-01551-PLF

       v.

UNITED STATES DEPARTMENT OF THE
ARMY, et al.,

                  Defendants.


    PLAINTIFFS’ MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT

       Plaintiffs respectfully move this Court to grant Plaintiffs leave to file the proposed Third

Amended Complaint, attached hereto.

       In accordance with Local Civil Rule 7(m), the undersigned counsel for the Plaintiffs met

and conferred with counsel for the Defendants regarding this Motion. Defendants stated that they

could not provide consent in advance of reviewing the attached proposed Third Amended

Complaint.1

       For the reasons set forth in Plaintiffs’ Memorandum of Points and Authorities in Support

of this Motion, leave to file the proposed Third Amended Complaint should be freely given, as

directed by Federal Rule of Civil Procedure 15, so that Plaintiffs can supplement the allegations

with additional conduct by Defendants that has occurred since the filing of the Second Amended

Complaint and can add named plaintiffs representative of the putative class.

       WHEREFORE, Plaintiffs respectfully request that this Motion be granted.




1
 Given timing constraints, including ongoing factual development in the days prior to this Motion,
Plaintiffs were not in a position to provide Defendants with the proposed Third Amended
Complaint in advance of this filing.
      Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 2 of 18




Dated: November 25, 2020           Respectfully submitted,

                                   /s/ Jennifer M. Wollenberg
                                   Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                   Douglas W. Baruch (D.C. Bar No. 414354)
                                   Morgan, Lewis & Bockius LLP
                                   1111 Pennsylvania Avenue, NW
                                   Washington, D.C. 20004-2541
                                   Tel: 202.739.5313
                                   Fax: 202.739.3001
                                   Email: jennifer.wollenberg@morganlewis.com
                                   Email: douglas.baruch@morganlewis.com

                                   Counsel for Plaintiffs




                                     2
       Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 3 of 18




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

LUCAS CALIXTO, et al.,

               Plaintiffs,               Case No. 1:18-cv-01551-PLF

      v.

UNITED STATES DEPARTMENT OF THE
ARMY, et al.,

               Defendants.


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFFS’
      MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 4 of 18


                    TABLE OF CONTENTS

                                                                  Page




                               i
            Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 5 of 18


                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)



Cases
Aftergood v. C.I.A.,
    225 F. Supp. 2d 27 (D.D.C. 2002) ......................................................................................... 10
Driscoll v. George Washington Univ.,
   42 F. Supp. 3d 52 (D.D.C. 2012). .................................................................................. 8, 9, 12
Jackson v. Teamsters,
   991 F. Supp. 2d 64 (D.D.C. 2013) ........................................................................................... 9
Kas v. Financial General Bankshares, Inc.,
   105 F.R.D. 453 (D.D.C. 1984)............................................................................................... 12
Estate of Gaither ex rel. Gaither v. District of Columbia,
   272 F.R.D. 248 (D.D.C. 2011)............................................................................................... 11
Firestone v. Firestone,
    76 F.3d 1205 (D.C. Cir. 1996) ................................................................................................. 8
Fund For Animals v. Hall,
   246 F.R.D. 53 (D.D.C. 2007)....................................................................................... 8, 10, 12
Lannan Found. v. Gingold,
   No. CV 13-01090 (TFH), U.S. Dist. LEXIS 176671 (D.D.C. Oct. 25, 2017)......................... 9
McWilliams Ballard, Inc. v. Broadway Mgmt. Co.,
  636 F. Supp. 2d 1 (D.D.C. 2009) ............................................................................................. 8
Paxton v. Washington Hosp. Ctr. Corp.,
   299 F.R.D. 335, 338 (D.D.C. 2014)....................................................................................... 12
Powell v. Internal Revenue Serv.,
   263 F. Supp. 3d 5 (D.D.C. 2017) ....................................................................................... 8, 11
Xingru Lin v. District of Columbia
   319 F.R.D. 1 (D.D.C. 2016)..................................................................................................... 7
United States v. Hicks,
   283 F.3d 380, 386 (D.C. Cir. 2002) ........................................................................................ 7

Other Authorities
Fed. R. Civ. P. 15 .................................................................................................................. passim




                                                                     ii
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 6 of 18




       Pursuant to Rule 15 of the Federal Rules of Civil Procedure, Plaintiffs, by and through their

undersigned counsel, hereby file this Memorandum of Points and Authorities in Support of

Plaintiffs’ Motion for Leave to File Third Amended Complaint. A copy of the proposed Third

Amended Complaint is attached as an exhibit to the Motion in accordance with Local Civil Rule

15.1. For the reasons set forth below, Plaintiffs request that the Motion be granted.

                                    I.      INTRODUCTION

       Plaintiffs are current and former United States Army soldiers who enlisted under the

Military Accessions Vital to the National Interest (“MAVNI”) program prior to September 2016

and served honorably in the military from the time of their enlistment until the Army undertook

summary discharge action against them in contravention of the military regulations and law that

require certain due process before an enlisted soldier can be separated from the Armed Forces. In

particular, beginning in late 2016, Defendant United States Department of the Army (“Army”)

targeted hundreds of MAVNI Selected Reservists and Regular Army soldiers for involuntary

administrative discharge actions while they were still in entry-level status (i.e., before they had

served 180 days in active duty status). Bypassing clear military regulations that control these types

of discharges, and disregarding the fundamental due process rights of these enlisted personnel, the

Army undertook these discharge actions unilaterally and without soldier notice and input. In fact,

in most instances, the affected soldiers received no advanced notice of the discharges and, in all

instances, the soldier-victims were not informed of the effect that receiving an “uncharacterized”

entry-level discharge would have on key aspects of their civilian life or given the ability to contest

the discharge reasons or lack of characterization with that information in hand. In other words,

the discharges of these MAVNIs violated clear and binding military regulations designed to protect

soldiers from these types of actions and the Army’s conduct was otherwise unconstitutional.

       The proposed Third Amended Complaint includes class action allegations, alleging a class


                                                  1
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 7 of 18




comprised of all MAVNI soldiers who were the subject of involuntary administrative discharge

action by the Army after September 30, 2016, without being afforded due process (including

adequate notice of the discharge grounds, an opportunity to respond, and due consideration of the

soldier’s response by the Army) and where such discharge was not characterized by the Army (i.e.,

listed as “uncharacterized” or “entry-level”). While the basics of these class-wide allegations have

remained consistent throughout this litigation, it is Defendants’ reaction to this litigation with

patchwork “solutions” and new procedures that have necessitated Plaintiffs’ repeated need to

amend the complaint, including the instant proposed amendment, in order to update the allegations

and claims for relief to match the most recent situation.

       Throughout the course of this litigation, Defendants repeatedly have altered their conduct

in response to the allegations and modified their litigation positions in response to Plaintiffs’

identification of their unlawful conduct, necessitating amendments to the operative complaint.

First, after the original individual plaintiff initiated this action after having been discharged

(purportedly) with no notice whatsoever and no opportunity to challenge the basis for any such

discharge, Defendants admitted that that the original plaintiff had been denied due process and

arranged for revocation of his discharge and his reinstatement. Plaintiffs amended the complaint

to account for this action and also to add several similarly situated MAVNIs as plaintiffs who had

likewise suffered from unlawful discharge action and to include class action allegations.

         Defendants then suspended involuntary discharges of MAVNIs in July 2018 and issued a

new policy on October 26, 2018 (the “October 26 Memo”) in order to provide for the reinstatement

for particular MAVNIs that encompass a certain category of Plaintiffs and the proposed class –

those discharged because of negative Military Service Suitability Determinations (“MSSDs”) –

and for associated procedures by which those individuals would be given process and face future




                                                 2
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 8 of 18




discharge actions. While Plaintiffs filed an amended complaint, with the Court’s leave, shortly

after that policy was implemented, the October 26 Memo had only been in effect for just over two

months at that point and many aspects of it had not yet been implemented or tested. Over the past

nearly two years, Plaintiffs have experienced how the October 26 Memo has been put into practice

by the Army and precisely how it has failed to provide adequate notice and process or to remediate

the Army’s unlawful discharge actions.

       Meanwhile, in the time since the implementation of the October 26 Memo, the Court has

allowed certain directed discovery into class certification with an eye toward Plaintiffs eventually

amending the complaint again to add or remove named plaintiffs for class representation purposes.

The proposed Third Amended Complaint does just that, removing some previously named

plaintiffs and adding additional named plaintiffs/representatives who allege due process violations

and harm based on when they suffered the unlawful discharge action and the Army’s purported

reason for the discharge. As a result, the proposed Third Amended Complaint divides Plaintiffs

subject to “uncharacterized” discharge actions into three categories: (1) MAVNI soldiers (both

DTP AND DEP) discharged for MSSD reasons who are or should have been subject to the October

26 Memo; (2) MAVNI DEP and DTP soldiers discharged for other-than-MSSD reasons and thus

not subject to the October 26 Memo; and (3) former DEP and DTP MAVNI soldiers discharged

for other-than-MSSD reasons while still in entry-level status.1

                                    II.     BACKGROUND

A.     The Original Complaint and Prior Amendments

       A single plaintiff commenced this lawsuit on June 28, 2018 to challenge his discharge from



1
 Each of these categories has been a part of the class definition since first alleged in the Amended
Complaint (Dkt. 19), as the Court previously has recognized. See, e.g., 07/31/19 Status Hr. Tr. at
39:2-25; 41:16-42:24.


                                                 3
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 9 of 18




the United States Army, which proceeded against Army regulations and without due process. Dkt.

1. As alleged in the original complaint, that plaintiff purportedly was discharged with no notice

whatsoever and with no opportunity to challenge the basis for that discharge. Faced with a motion

for preliminary injunction, the Army admitted that the plaintiff had been denied due process and

arranged for the revocation of his discharge as well as his so-called reinstatement. See Dkt. 17-1.

       Plaintiff’s counsel pointed out to Defendants that the problem reached beyond his personal

situation, as numerous other MAVNI soldiers also had been discharged against Army regulations

and without due process. However, Defendants refused to engage in discussion or take action

regarding anyone beyond the original plaintiff.

       Accordingly, Plaintiffs amended their complaint as of right on August 3, 2018, adding

seven similarly-situated MAVNIs as plaintiffs on behalf of themselves and a proposed class. See

Dkts. 19, 21. Plaintiffs again sought a preliminary injunction. On August 13, 2018, in lieu of

responding, Defendants notified the Court that they had suspended the involuntary discharges of

all MAVNIs as of July 20, 2018, pending the implementation of a new discharge policy. See Dkt.

22. Defendants also represented that they would reinstate six of the seven newly named Plaintiffs.2

Id. On the basis of Defendants’ representations, the Court stayed the action pending the provision

of further information by Defendants. Dkt. 23.

       On October 26, 2018, in response to this litigation, the Army issued the October 26 Memo,

which sets forth procedures purportedly applicable to all MAVNI soldiers discharged based on




2
  Defendants refused to reinstate the seventh named plaintiff at that time. But almost a year later
after multiple sworn statements from Defendants asserting that he was discharged and would not
be offered reinstatement, on July 19, 2019, Defendants admitted that they had been “mistaken” as
the Army never actually discharged him. See Dkt. 113. Defendants’ “mistake” resulted in harm
to that soldier, including his placement in removal proceedings and the initial denial of his
naturalization application based solely on his “uncharacterized” discharge.


                                                  4
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 10 of 18




adverse MSSDs. See Dkt. 50 (attaching October 26 Memo). These procedures include (1) written

notification of the adverse military service suitability recommendation (“MSSR”) and (2) an

opportunity for soldiers to respond before the issuance of any MSSD or initiation of any separation

according to Army regulations. The October 26 Memo further provides that soldiers who had been

discharged before July 20, 2019 would be offered reinstatement for the purpose of receiving the

new notice and process. Unfortunately, the Army’s October 26 Memo provided only a partial

solution for affected MAVNI soldiers as the new procedures only applied to the subset of MAVNIs

discharged due to an adverse MSSD – those referred to as Category 1 in the proposed Third

Amended Complaint – ignoring the sizable group of putative class members who were discharged

for other reasons – those referred to as Categories 2 and 3 in the proposed Third Amended

Complaint.

       Based on the issuance of the October 26 Memo and Defendants’ constant shifting of the

landscape in response to the litigation, the Court set a deadline for Plaintiffs to file a further

amended complaint. Dkt. 55. On January 2, 2019, Plaintiffs filed the Second Amended Complaint

– naming additional plaintiffs and adding allegations acknowledging the issuance of the October

26 Memo – and renewed their motion for class certification. Dkts. 61, 62. On May 16, 2019, the

Court denied Defendants’ motion to dismiss. Dkt. 95.

B.     Defendants’ Post-Second Amended Complaint Conduct and the Proposed Third
       Amended Complaint

       After the October 26 Memo was issued and the Court allowed an initial amendment to

plead its existence, the Court recognized that further amendment was the appropriate course of

action because it was premature at that juncture to determine whether the October 26 Memo

procedures provided due process before they had actually been carried out vis-à-vis Plaintiffs. See,

e.g., 07/31/19 Status Hr. Tr. at 46:23-47:4 (“you’re going to amend anyways”). The Court also



                                                 5
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 11 of 18




recognized an information deficit with respect to the class action allegations and the identity of

purported class members, prompting the Court to allow Plaintiffs to request certain discovery into

class certification with an eye towards amendment. See Dkt. 119.

       Plaintiffs proposed that the Court order certain discovery and then grant leave to further

amend the complaint to account for class information learned through this discovery and additional

named plaintiffs and class representatives. See Dkt. 120. The Court ordered the requested

discovery at the end of July 2019, including a process for the parties to exchange information on

potential named plaintiffs through October 2019. See Dkt. 123; 139; see also 09/11/19 Status Hr.

Tr. The parties then put the anticipated amendment by Plaintiffs on hold while they explored a

mediated resolution of the disputes in early 2020, keeping the Court apprised of the mediation

status. See 01/21/20 Status Hr. Tr. at 8:7-10; 03/09/20 Status Hr. Tr. at 22:9-17. As this Court is

aware through recent extension requests, the parties continued their discussions even after the

formal mediation in an (ultimately unsuccessful) attempt to narrow or resolve the disputes.

       Now, Plaintiffs seek leave to amend the complaint just as the parties and the Court

anticipated was the appropriate next step in this case following the October 26 Memo’s issuance

and limited discovery relevant to class certification. First, the proposed Third Amended Complaint

alleges new and continuing conduct following the actual implementation of the October 26 Memo

in the time since the Second Amended Complaint was filed. This implementation period has

revealed that that the Army is not properly applying the October 26 Memo procedures to the

Category 1 soldiers, including by (1) failing to ensure that eligible soldiers actually receive their

reinstatement offers or that reinstatements and suspensions of discharges are actually effectuated,

(2) failing to ensure that soldiers actually receive notifications of MSSRs, and (3) failing to ensure

that the grounds for these MSSRs are set forth with enough detail to provide soldiers a meaningful




                                                  6
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 12 of 18




opportunity to respond. Second, the Third Amended Complaint adds 13 additional named

plaintiffs (and removes 7 formerly-named plaintiffs) in order to more clearly capture the three

categories of Plaintiffs in the putative class, all of whom are united by the common fact that they

are MAVNI soldiers who, since September 30, 2016, have been subjected to “uncharacterized”

discharge actions without adequate process.

                                       III.    ARGUMENT

A.     Leave to File an Amended Complaint Should Be Freely Granted

       Generally, amendments based on events prior to the initial complaint fall within Federal

Rule of Civil Procedure 15(a), while amendments prompted by conduct occurring after the

commencement of the litigation are considered supplemental amendments under Rule 15(d). See

United States v. Hicks, 283 F.3d 380, 386 (D.C. Cir. 2002) (explaining distinction); see also Fed.

R. Civ. P. 15(d) (“[T]he court may, on just terms, permit a party to serve a supplemental pleading

setting out any transaction, occurrence or event that happened after the date of the pleading to be

supplemented.”).    Here, the proposed Third Amended Complaint falls under both types of

amendments because it both adds additional plaintiffs – who have suffered from the same harm of

discharge action without due process as the earlier-named plaintiffs – and adds allegations based

on new conduct by Defendants that has occurred since the Second Amended Complaint was filed.

       The standard for granting leave to amend is the same under either Rule 15(a) or Rule 15(d):

               [M]otions to amend under Rule 15(a) and motions to supplement
               under Rule 15(d) are subject to the same standard. Under either, the
               decision is within the discretion of the district court, but leave should
               be freely given unless there is a good reason, such as futility, to the
               contrary.

Xingru Lin v. District of Columbia, 319 F.R.D. 1, 1 (D.D.C. 2016) (internal quotations and

citations omitted). Indeed, Rule 15(a)(2) directs that the “court should freely give leave” to amend

a complaint “when justice so requires.” Foman v. Davis, 371 U.S. 178, 182 (1962) (“[T]his


                                                  7
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 13 of 18




mandate is to be heeded.” (citation omitted)); McWilliams Ballard, Inc. v. Broadway Mgmt. Co.,

636 F. Supp. 2d 1, 4 (D.D.C. 2009) (Huvelle, J.) (“The decision to grant leave to amend a complaint

is left to the court’s discretion, but the court must heed Rule 15’s mandate that leave is to be freely

given when justice so requires.” (internal quotations and citations omitted)); Driscoll v. George

Washington Univ., 42 F. Supp. 3d 52, 56 (D.D.C. 2012) (Huvelle, J.) (“Rule 15 instructs courts to

freely give leave to amend when justice so requires, and the rule is to be construed liberally.”

(internal quotations and citations omitted)).      As the Supreme Court has explained: “If the

underlying facts or circumstances relied upon by a plaintiff may be a proper subject of relief, he

ought to be afforded an opportunity to test his claim on the merits.” Foman, 371 U.S. at 182.

       Although leave to amend is committed to the discretion of the district court, denial is

“inconsistent with the spirit of the Federal Rules” and amounts to abuse of discretion unless there

is a sufficient reason for the denial, such as “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, [or] futility of

amendment ....” Foman, 371 U.S. at 182; Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.

1996) (“Although the grant or denial of leave to amend is committed to a district court’s discretion,

it is an abuse of discretion to deny leave to amend unless there is sufficient reason” for the denial).

       Moreover, a Rule 15 motion should be “freely granted when doing so will promote the

economic and speedy disposition of the entire controversy between the parties, will not cause

undue delay or trial inconvenience, and will not prejudice the rights of any of the other parties to

the action.” Powell v. Internal Revenue Serv., 263 F. Supp. 3d 5, 7 (D.D.C. 2017) (quotation and

citations omitted). “[T]he court has broad discretion in determining whether to allow supplemental

pleadings in the interests of judicial economy and convenience.” Fund For Animals v. Hall, 246




                                                  8
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 14 of 18




F.R.D. 53, 54 (D.D.C. 2007) (citations omitted); Lannan Found. v. Gingold, No. CV 13-01090

(TFH), U.S. Dist. LEXIS 176671, at *12-13 (D.D.C. Oct. 25, 2017) (Rule 15(d) motion “may be

granted where it serves the interests of judicial economy and convenience” (citations omitted)).

       Further, because leave to amend or supplement should be liberally granted, the party

opposing amendment “bears the burden of showing why an amendment should not be allowed.”

Driscoll, 42 F. Supp. 3d at 57 (quotation and citation omitted); see also Jackson v. Teamsters, 991

F. Supp. 2d 64, 67 (D.D.C. 2013) (“the non-movant generally carries the burden in persuading the

court to deny leave to amend” under Rule 15 (quotation and citation omitted)).

B.     The Court Should Grant Plaintiffs Leave to File the Proposed Third Amended
       Complaint Under Rule 15

       The proposed Third Amended Complaint adds both new allegations based on facts and

circumstances that have occurred since the filing of the Second Amended Complaint and new

individual, representative named plaintiffs. As such, Plaintiffs should be permitted to raise these

allegations in this litigation via an amended complaint.3

       Now that the October 26 Memo has been in effect for nearly two years, the proposed Third

Amended Complaint pleads facts that have occurred since the Second Amended Complaint that

demonstrate precisely why the October 26 Memo does not correct the due process failures of the

original unlawful discharge actions for the Category 1 Plaintiffs to whom it applies. In particular,

the proposed Third Amended Complaint pleads additional facts (1) showing that Defendants both

have failed to properly implement the October 26 Memo procedures and that their supposed


3
  The proposed amendment would be the third amended complaint in this action. Plaintiffs filed
the Amended Complaint (Dkt. 19) as of right on August 3, 2018, in order to add additional
plaintiffs after Defendants refused to correct other MAVNI discharges outside of litigation (even
though they acknowledged that the Army had to revoke the unlawful discharge of the single
original named plaintiff). The Court granted leave to file the Second Amended Complaint (Dkt.
61) on November 15, 2018, shortly after Defendants notified the Court of the issuance of the
October 26 Memo. See Dkt. 55, at 3.


                                                 9
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 15 of 18




reinstatements provide only illusory relief and (2) alleging the continuing harm being suffered by

the individual plaintiffs as a result of the unlawful discharge actions, even for those who have been

“reinstated.” While these facts have been raised previously with the Court and with Defendants at

status conferences and in related filings, amendment would enable this Court to address all of these

issues in context and more efficiently.

       In addition to these allegations related to conduct by Defendants that occurred after the

filing of the Second Amended Complaint, the proposed Third Amended Complaint divides the

Plaintiffs and the putative class into three categories based on whether they are subject to the

October 26 Memo procedures and based on when they were discharged – either while in the

DEP/DTP or after moving out of the DEP/DTP. The proposed Third Amended then adds

additional named plaintiff representatives for each of these categories based on the Court-directed

discovery into class certification that occurred following the filing of the Second Amended

Complaint. The proposed Third Amended Complaint also removes 7 formerly named plaintiffs.

       Although the additional Plaintiffs would have the right to commence a new and separate

complaint – and designate it as a related action – there is no requirement that they do so, nor would

such a separate filing serve the interests of justice or judicial economy. “The interests of judicial

economy and convenience would be served where, as here, the plaintiffs’ motion to supplement

their complaint raises similar legal issues to those already before the court, thereby averting a

separate, redundant lawsuit.” Fund For Animals, 246 F.R.D. at 55 (citation omitted); see also id.

at 54, 55 (“[T]he court has broad discretion in determining whether to allow supplemental

pleadings in the interests of judicial economy and convenience” and noting “the judicial interest

in hearing all similarly situated claims together” (citation omitted)); Aftergood v. C.I.A., 225 F.

Supp. 2d 27, 30 (D.D.C. 2002) (“[L]eave to file a supplemental pleading should be freely permitted




                                                 10
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 16 of 18




when the supplemental facts connect it to the original pleading.” (quotation and citation omitted));

Estate of Gaither ex rel. Gaither v. District of Columbia, 272 F.R.D. 248, 252 (D.D.C. 2011)

(“Amendments that do not radically alter the scope and nature of the action . . . are especially

favored.” (citation omitted)); Powell, 263 F. Supp. 3d at 7 (finding that equities favored

supplementing complaint and noting that “dealing with the controversy as one is far preferable to

requiring [plaintiff] to open yet another case.”).

       Under these circumstances, including where both the parties and the Court have long

contemplated that the next step in this litigation would be the filing of an amended complaint to

add additional representative plaintiffs, Defendants cannot point to any undue prejudice to them

that might warrant denial of Plaintiffs’ Motion. While Defendants already answered the Second

Amended Complaint, this action has not proceeded past that point as only certain targeted, Court-

initiated discovery into the size and make-up of the purported class has occurred. No discovery

into the merits of the claims has yet been taken, and no administrative record has yet been

produced.

       The proposed Third Amended Complaint retains the claims and legal theories from the

Second Amended Complaint, but adds new factual allegations based on additional events that have

occurred since the time the prior pleading was filed and new plaintiffs who have been injured by

the same type of discharge action without due process.

       Finally, Defendants cannot plausibly claim that Plaintiffs delayed in seeking to amend.

The past twenty months since the filing of the Second Amended Complaint have been devoted to

(1) court-ordered discovery regarding class action status with the Court’s understanding that

Plaintiffs would seek to amend their complaint following such discovery if warranted; (2) Plaintiffs

awaiting Defendants’ actions in implementing the October 26 Memo, which has been a long and




                                                     11
        Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 17 of 18




drawn-out process; and (3) mediation (and other party discussions to attempt to narrow the issues).

Once mediation was put on hold and this Court indicated that it was not inclined to order additional

discovery in support of class certification, Plaintiffs requested that the Court set a deadline for an

amended complaint. See 07/29/20 Status Hr. Tr. at 23:1-5. In any event, any delay, in and of

itself, cannot be the sole reason for denying a motion to amend. See Fund For Animals, 246 F.R.D.

at 55 (stating that the time elapsed cannot serve as the sole reason for denying a motion to

supplement complaint, and granting leave to supplement complaint four years after the original

complaint filing); Paxton v. Washington Hosp. Ctr. Corp., 299 F.R.D. 335, 338 (D.D.C. 2014)

(granting leave to amend complaint four months before trial to add new allegations based on new

evidence learned during discovery); Driscoll, 42 F. Supp. 3d at 57-58 (“[T]he prolonged nature of

a case does not itself affect whether the plaintiff may amend its complaint. Moreover, where, as

here, the party opposing amendment has not put forward a colorable basis of prejudice, the

contention of undue delay is even less persuasive.” (internal quotations and citations omitted));

Kas v. Financial General Bankshares, Inc., 105 F.R.D. 453, 458-59 (D.D.C. 1984) (noting “the

strong policy to permit the amending of pleadings,” and granting leave to amend complaint to add

newly discovered facts and circumstances and new claims not known earlier by plaintiffs).

                                      IV.     CONCLUSION

       For the reasons set out above, Plaintiffs request that their Motion be granted.




                                                 12
     Case 1:18-cv-01551-PLF Document 179 Filed 11/25/20 Page 18 of 18




Dated: November 25, 2020          Respectfully submitted,

                                  /s/ Jennifer M. Wollenberg
                                  Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                  Douglas W. Baruch (D.C. Bar No. 414354)
                                  Morgan, Lewis & Bockius LLP
                                  1111 Pennsylvania Avenue, NW
                                  Washington, D.C. 20004-2541
                                  Tel: 202.739.5313
                                  Fax: 202.739.3001
                                  Email: jennifer.wollenberg@morganlewis.com
                                  Email: douglas.baruch@morganlewis.com

                                  Counsel for Plaintiffs




                                    13
     Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 1 of 86



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

TOUNDE DJOHI                            )
 14720 Darbydale Avenue                 )
 Woodbridge, VA 22193,                  )
                                        )
WANJING LI
 109 Hollybush Court                    )    Civil Case No. 1:18-cv-01551-PLF
 Ballwin, MO 63021,                     )
                                        )
JINGQUAN QU                             )    THIRD AMENDED CLASS
 7243 Yellowstone Boulevard             )    ACTION COMPLAINT
 Forest Hills, NY 11375,                )
XIONGZHOU ZHANG                         )
 624 N. 12th Street                     )
 Apt. 9                                 )
 Philadelphia, PA 19123,                )
                                        )
FANG LU                                 )
 2010 Aquamarine Terrace                )
 Silver Spring, MD 20904,               )
ANTON TATE                              )
 11515 Ohio Avenue                      )
 Apt. 4                                 )
 Los Angeles, CA 90025,                 )
                                        )
YUE YIN                                 )
 3323 Buchanan Court                    )
 Ames, IA, 50010,                       )
SAI KRISHNA UPPUGANDLA                  )
 5616 Maltby Road                       )
 Woodinville, WA 98072,                 )
                                        )
ZEHUA BIAN
                                        )
 1891 Willoway Circle N
                                        )
 Columbus, OH 43220,
                                        )
SAMEER DOGRA                            )
 32 Stowell Road                        )
 Bedford, NH 03110                      )
HYUNSUNG KIM                            )
 1205 N. 10th Place                     )
 Apt. 2416                              )
 Renton, WA 98057,                      )
                                        )
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 2 of 86




 GUNAY MIRIYEVA
  6442 Ambrosia Drive
  Apt. 5304
  San Diego, CA 92124,
 SIDDHI KULKARNI
  506 Jefferson Street
  Warrensburg, MO 64093,
 ANN TUM
  131 Alycia Drive
  Apt. 2
  Richmond, KY 40475,
 SANDEEP MAHAT
  777 W Chandler Boulevard
  Apt. 2328
  Chandler, AZ 85225,
 ANISH SHRESTHA
  3220 213th Street
  Bayside, NY 11361,
 SHENGFAN YANG
  14637 23rd Avenue
  Apt. 2FL
  Whitestone, NY 11357,
 on behalf of themselves and those similarly
 situated,
                          PLAINTIFFS,
               v.
 UNITED STATES DEPARTMENT OF
 THE ARMY and RYAN D. McCARTHY,
 in his official capacity as Secretary, U.S.
 Department of the Army,
                       DEFENDANTS.


                             THIRD AMENDED COMPLAINT

       1.     This lawsuit seeks redress on behalf of United States Army soldiers/veterans who

are on the receiving end of improper discharge actions by the Army in violation of military

regulations and the law. As specified more fully herein, Plaintiffs seek redress in the form of



                                               2
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 3 of 86




corrective action for the harms caused as well as a declaration that any future discharge actions

will be undertaken only in accordance with the law.

       2.      While there is no legal justification for the Army’s blatant violation of and disregard

for its discharge protocols and the denial of due process to these soldiers, there is evidence that the

Army aimed these summary discharge actions at them due to their status as soldiers who enlisted

through the Military Accessions Vital to the National Interest (“MAVNI”) program, which enables

certain non-U.S. citizens to enlist and serve in the U.S. Armed Forces. In order to qualify as

MAVNIs, Plaintiffs had to be lawfully present in the United States at the time of enlistment and,

consequently, already had passed the immigration-related screening necessary to attain such lawful

status. In addition to passing the background and suitability requirements that all military enlistees

– MAVNI or otherwise – must undergo, all MAVNIs had to satisfy enhanced enlistment criteria

that apply only to MAVNIs, including (1) establishing that they possessed the requisite health care

or language skills deemed vital to the national interest, and (2) scoring higher on the Armed Forces

Qualification Test than all other military enlistees.

       3.      In or before 2016, each Plaintiff enlisted in the U.S. Army, either in a reserve

component while waiting to be re-assigned to the “Regular Army” or in the Selected Reserve of

the Ready Reserve, after having met these enlistment conditions. Each Plaintiff has been a member

of the Army’s Delayed Training Program (“DTP”) for Selected Reserve soldiers, or the Army’s

Delayed Entry Program (“DEP”) for Regular Army soldiers.

       4.      Beginning in late 2016, the Department of Defense (“DoD”) closed the MAVNI

program to new enlistees and started subjecting already enlisted and serving MAVNIs to

additional, enhanced background investigations (including the equivalent of Top Secret security

clearance checks plus Counter Intelligence (“CI”) reviews) and subsequent so-called military



                                                  3
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 4 of 86




service suitability determinations (“MSSDs”).        DoD coordinated with the Department of

Homeland Security (“DHS”) to stop the processing of MAVNI naturalizations pending the

completion of those background investigations and MSSDs. These DoD and DHS actions were

the subject of two related class action lawsuits filed in the United States District Court for the

District of Columbia: Nio v. DHS and Kirwa v. DoD. The District Court entered final judgment

in favor of the classes in both cases in August and September 2020.

       5.      This complaint arises from additional mistreatment and unlawful conduct directed

at MAVNIs. In particular, Plaintiffs are the victims of involuntary and summary discharge actions

in contravention of military regulations specifically designed to afford soldiers due process with

respect to discharge decisions and in violation of the soldiers’ constitutional due process and equal

protection rights. Since the commencement of this litigation, Defendants have acknowledged that

MAVNIs subjected to these involuntary administrative discharge actions were subject to discharge

actions either due to unfavorable MSSDs or for reasons other than an unfavorable MSSD,

including so-called “refusal to enlist,” “entry level performance and conduct,” and

medical/physical bases.

       6.      There are two principal common themes to the discharge actions: First, the Army

did not comply with the notice and process pre-conditions to discharge that are mandated by

military regulations and the law. Second, the Army did not characterize the discharges as

“honorable” or “general – under honorable conditions,” but rather identified the discharges as

“uncharacterized” or “entry level.” These actions have a profound and negative impact on

Plaintiffs in terms of, among other things, their reputations, future military service and benefits,

and their immigration status.




                                                 4
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 5 of 86




       7.      Indeed, prior to the discharge actions, most of the Plaintiffs received no notice of

any intent to discharge them, let alone the grounds for the discharge or any opportunity to respond

or challenge such grounds before the discharge decision was made and the discharge initiated. For

the soldiers purportedly discharged for “conduct” or “performance” reasons, the Army did not

provide necessary counseling or opportunities for rehabilitation. To this day, some Plaintiffs do

not know the specific grounds for the discharge action (beyond, where they exist, the after-the-fact

labels provided by the Army pursuant to a Court order in this litigation), and many similarly-

situated soldiers remain unsure even to which of these broad discharge categories they belong.

None of the Plaintiffs and similarly-situated soldiers received adequate notice in that they were

not informed of the serious consequences of receiving an “uncharacterized” or “entry level”

discharge, including the impact it would have on their naturalization applications. Further, given

that a federal agency is treating “uncharacterized” discharge paperwork from the Army – such as

on Form DD-214 and Form/Format 500 – as a certification from the Army that the soldier did not

receive an “under honorable conditions” discharge and therefore was discharged “other than

honorably,” the Army is obligated to provide the soldiers with the opportunity for a board of

officers’ proceeding or a court martial proceeding in advance of discharge. None of the Plaintiffs

were provided this opportunity.

       8.      Defendants’ actions therefore failed to follow the mandatory procedures

established by military regulations. Moreover, the discharges exhibit Defendants’ disregard for

fundamental fairness to these soldiers whose lives and military careers have been upended by

virtue of the Army’s conduct. It is somewhat ironic, therefore, that some of the discharge orders

cite to an Army Regulation as “authority” for the discharges, while the Army ignored the

provisions of that very regulation prohibiting the discharge actions complained of herein.



                                                 5
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 6 of 86




       9.       To make matters worse, the circumstances surrounding Defendants’ actions reflect

Army chaos, disarray, and disorder. For instance:

               Some discharge orders purport to have an effective date prior to the

                order itself;

               In some cases, military units to which soldiers are attached were not

                informed of the discharge decision until months after the purported

                discharge occurred;

               In some instances, military officials have informed soldiers or others

                that the discharges were mistaken, or did not happen at all;

               The Army ordered several soldiers to attend military background

                investigation interviews after their purported discharges;

               The Army ordered soldiers to continue drilling with their units after

                their supposed discharge;

               The Army has contacted improperly-discharged soldiers, who were

                subsequently supposedly reinstated, in an effort to recruit them

                again;

               The military has demanded that soldiers refund money to the Army

                for the service pay they received after the purported discharge, even

                though the soldiers earned the pay through service, neither the

                soldiers nor their units were aware of the discharge actions, and the

                Army has since represented that these soldiers were not in fact

                discharged.




                                                  6
          Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 7 of 86




          10.   The orderly and mandatory discharge process called for by military regulations, if

followed, would have prevented or, at a minimum, reduced this chaos.

          11.   This discharge misconduct continued even following the commencement of this

action on June 28, 2018, wherein Lucas Calixto demonstrated that Defendants violated the law by

summarily discharging him. SPC Calixto, who received discharge orders although he had received

multiple honorable service certifications and although he recently had been promoted, received no

explanation for his discharge. Not even his Army unit had any explanation. Only following suit,

and after SPC Calixto’s filing of a preliminary injunction motion to have his discharge order

revoked, did Defendants capitulate, issue an order revoking the discharge, and represent that he

would be reinstated in the Army.

          12.   Only after an additional seven plaintiffs filed an Amended Complaint and

preliminary injunction motion on August 3, 2018 did Defendants eventually capitulate by

suspending and revoking the discharges of those soldiers as well.

          13.   Although Defendants are fully aware through this lawsuit and their own actions that

many other MAVNI soldiers have been discharged in a similar fashion in violation of the law, the

Army has failed to suspend or revoke all such discharges. And Defendants have not remedied the

harms of improper discharge for those soldiers who have had their discharges revoked and

purportedly been “reinstated” in the Army, despite repeated notice of those harms.

          14.   The named Plaintiffs herein are victims of Defendants’ unlawful discharge conduct.

Each of these Plaintiffs has been subjected to improper Army discharge actions. And each Plaintiff

has suffered and will continue to suffer substantial harm – including to his/her military career,

civilian career, immigration status, and/or reputation – until the Army takes appropriate corrective

action.



                                                 7
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 8 of 86




       15.     Defendants’ conduct violates Army regulations, DoD regulations, and the

fundamental requirements of due process and equal protection afforded by the Constitution. No

one should be surprised that in an organization such as the Army, where regulations play a vital

role in administration and in protecting soldiers from abusive action, detailed procedures and

regulations dictate (a) the conditions and findings that might justify initiation of discharge or

separation action and (b) the process that must be afforded to soldiers before any such action is

taken. What is both surprising and disappointing is that Defendants would ignore those regulations

with respect to MAVNIs and, even when the violations are exposed, continue to do so for Plaintiffs

and many similarly-situated MAVNI soldiers.

       16.     To make matters worse, Defendants sought to retaliate against Plaintiffs and the

proposed class in violation of their First Amendment rights to free speech and to petition the

government for redress of the above violations. In mid-August 2018, less than two weeks after

the Amended Complaint was filed adding plaintiffs beyond Lucas Calixto, Defendants created a

new process – not applied to any other soldiers except those in the proposed class – to have military

lawyers re-review and scour the background investigation files of MAVNI soldiers in search of

some basis to accuse these soldiers of criminal conduct. The Army’s retaliatory intent was clear

in its internal directive, which explained that the reason for this activity was that MAVNI soldiers

had initiated this litigation challenging the lawfulness of their discharges.

       17.     In an order dated August 13, 2018 in this action, the Court ordered Defendants to

report, on a bi-weekly basis, on “any updates regarding the Army’s policy with respect to the

administrative separation procedures applicable to DEP and DTP members” (Dkt.

23). Notwithstanding this order, Defendants never notified the Court or Plaintiffs of the Army’s

efforts to retaliate against separated or soon-to-be separated MAVNIs.



                                                  8
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 9 of 86




       18.     Nor was this the only retaliatory act by Defendants.

       The Army’s October 26 Memo

       19.     On October 31, 2018, Defendants reported that the Army had issued a new

separation procedure. Specifically, Defendants disclosed that an Army Assistant Secretary had

issued a memorandum dated October 26, 2018 pertaining to separations of certain MAVNI

personnel (“the October 26 Memo”). See Dkts. 50, 50-1.

       20.     As a result of the October 26 Memo, MAVNIs who have been or will be subject to

involuntary administrative discharges fall into one of two groups – those discharged with an

unfavorable MSSD and those discharged for “other reasons” and without an unfavorable MSSD.

       21.     The October 26 Memo itself only describes the discharge procedures that will apply

to MAVNIs with unfavorable MSSDs. With respect to both DTP and DEP MAVNI discharges,

the Memo states that soldiers the Army considered actually discharged will be offered

reinstatement in the Army for the purpose of receiving notice and an opportunity to respond to the

purported unfavorable MSSR/MSSD grounds. And for future DEP or DTP discharges of MAVNIs

with unfavorable MSSRs/MSSDs, including MAVNIs with in-process discharges the Army

supposedly suspended as a result of this litigation, the October 26 Memo indicates that the soldiers

will receive the notice and process specified in the Memo.

       22.     The October 26 Memo is a further, litigation-induced acknowledgement and

admission by Defendants that its summary discharge actions were not accomplished in accordance

with military regulations and the law. However, even though the Army failed to follow the

applicable regulations and the law with respect to both MAVNIs with unfavorable MSSDs and

those without unfavorable MSSDs, the Army stated that it is only taking certain remedial action

(albeit limited) with respect to soldiers with unfavorable MSSDs.



                                                 9
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 10 of 86




       23.     Thereafter, the Army conceded that “other reasons” discharges for DTP MAVNIs

were not accomplished in accordance with military regulations and the law and represented to this

Court that those MAVNIs would be offered reinstatement into the Army. And, even though the

Army now is addressing “MSSD” discharges in the same way regardless of whether the MAVNI

is a DTP or a DEP soldier, and even though the Army now has offered reinstatement to DTP “other

reasons” discharged MAVNIs, the Army refuses to correct the summary discharges of DEP

MAVNIs discharged for “other reasons.” This leaves other discharged soldiers – similarly situated

due to the fact that they too are victims of unlawful summary discharges – with no offer of

reinstatement and no means to challenge, particularly prior to discharge, the purported grounds for

their discharges.

       24.     Moreover, with respect to the soldiers subject to the procedures set forth in the

October 26 Memo, the Army has not yet provided – even almost two years later – all eligible

MAVNIs with reinstatement and/or unfavorable military service suitability recommendation

notices. Notably, the Memo indicates that notified soldiers must be provided 30 days to respond

to any derogatory information that might lead to their discharge and that new MSSDs should be

completed “and appropriate action initiated” within 90 days of the military suitability

recommendation, which Defendants indicated meant 90 days from issuance of the October 26

Memo for military suitability recommendations that pre-dated that Memo. That memo came out

in 2018.

       25.     In addition, the October 26 Memo does not provide any means for soldiers to

readily determine whether they will be subject to the procedures therein. That is because many

summarily discharged MAVNI soldiers do not know whether they received an unfavorable MSSR

or MSSD. Indeed, as the circumstances of many of the Plaintiff representatives herein make clear,



                                                10
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 11 of 86




many soldiers did not receive discharge orders and even those who obtained them after the fact

have discovered that the stated grounds for discharge in those orders are not descriptive, much less

accurate. For instance, soldiers who received discharges that specify “refused to enlist” as the

discharge code have since discovered (in addition to the fact that they did not refuse to enlist and

in fact already had enlisted) that they had received an unfavorable MSSD, which may have been

the actual basis for the discharge. Unless and until soldiers receive notification that they are subject

to the October 26 Memo, many soldiers will not know for certain whether the Army considers

them discharged or not at this point, whether they had received an unfavorable MSSD or now have

an unfavorable MSSR, and/or that they will receive the process described in the October 26 Memo.

        26.     In addition, even for those soldiers who will be subject to the procedures set forth

in the October 26 Memo, many are continuing to suffer because either they have not yet been

offered reinstatement, have not yet had their discharges revoked or been fully reinstated or restored

to their pre-discharge status in the Army, or do not know when they will be subject to the October

26 Memo procedures or what will happen next for them (or if they will remain in entry-level status

for their entire period of military service).

        27.     Finally, in the twenty-five months since the October 26 Memo has been in place, it

has become clear that the procedures do not fully comport with the military regulations on which

they purportedly are based. For instance, soldiers are not being adequately informed of the so-

called derogatory information that is the grounds for the anticipated discharge action such that they

do not have a meaningful opportunity to respond. And it is not yet clear whether the Army will

adequately and appropriately consider the responses of soldiers who do have the opportunity to

respond before making final discharge decisions.




                                                  11
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 12 of 86




       28.     For example, the “disqualifying condition” listed in the typical MSSR Notice

pursuant to the October 26 Memo is two to three sentences long and does not append or include

any of the non-classified supporting information for the alleged “disqualifying condition,” leaving

soldiers to guess at how to respond.

       29.     Moreover, the Army’s now-established practice for “sending” MSSR Notices

pursuant to the October 26 Memo, tracking MSSR Notices, and acknowledging/receiving MSSR

Notice responses is seriously flawed. The Army has not been utilizing appropriately the contact

information already in its possession – in records kept by its personnel, in updates provided by the

soldiers as directed by the Army, and in updates provided by Plaintiffs’ counsel – leading to

approximately 69% of MSSR Notices sent to DTP soldiers and 59% of MSSR Notices sent to DEP

soldiers being categorized by the Army as “yet to respond/no response received” or “no

contact/undeliverable/return to sender,” according to reporting by Defendants on February 18,

2020. Dkt. 160, at 1-2.

       30.     The Army also unlawfully shared soldier personally identifiable information by

mailing MSSR Notices to the wrong individuals. Soldiers opened envelopes addressed to them by

the Army only to find MSSR Notices belonging to other soldiers inside.

       31.     Despite not having previously used all available contact information, such as email

addresses, to send MSSR Notices to soldiers, in or around July 2020, the Army began sending

email notices to certain soldiers to inform them that it had “previously sent an MSSR and got no

response.” The email notice indicated that a substantive response was required within 30 days of

receipt of the email.

       32.     While this new email notice may finally reach soldiers whom the Army previously

had failed to contact, it again demonstrates the failures of the October 26 Memo process because



                                                12
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 13 of 86




it also is being sent to soldiers who did previously receive and respond to an MSSR Notice,

revealing that the Army still does not know whether or not it has received MSSR Notice responses

and necessarily is not considering them, all while the soldiers remain effectively discharged in the

interim.

       33.     Just as the Army did with its mailing of MSSR Notices, the Army also unlawfully

shared soldier personally identifiable information by emailing MSSR Notices to the wrong

individuals.

       34.     Moreover, even though the soldiers subject to the October 26 Memo procedures

supposedly were not actually discharged (because the discharges initiated were supposedly

suspended by the Army) or are reinstated to “currently serving” in name, they have not been fully

reinstated, the Army has not fully revoked all discharge orders against them, and the Army

continues to treat these soldiers as effectively discharged, resulting in further injury. These injuries

include:

                   a. criminal indictment for allegedly making false statements to the U.S.

                       Citizenship and Immigration Services (“USCIS”) about military separation

                       status when applying for naturalization;

                   b. exclusion from drilling (including with the threat of police involvement)

                       even while worrying whether they will be punished for not attending drills;

                   c. lapses in health insurance coverage;

                   d. invoices and the threat of debt collection and credit ruin (for drilling beyond

                       the supposed discharge date – including for soldiers where the Army claims

                       the discharge was suspended and never fully effectuated);




                                                  13
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 14 of 86




                  e. denial of naturalization by USCIS on the basis of receiving

                       “uncharacterized” discharges; and

                  f.   inability to obtain the protection and work authorization of “Deferred

                       Action” because USCIS will not recognize their status in the military.

       The Affected Soldiers/Veterans

       35.    As noted above, as a result of the October 26 Memo, MAVNIs affected by

Defendants’ unlawful involuntary administrative discharge actions fall into two broad groups –

MAVNIs subject to discharge treatment due to “unfavorable MSSRs/MSSDs” and MAVNIs

subject to discharge treatment for “other reasons,” including MAVNIs who received favorable

MSSDs and then were discharged before 180 days of active duty service was completed.

       36.    In summary, the Plaintiffs and similarly-situated soldiers affected by Defendants’

unlawful discharges include:

                      Category 1: MAVNI soldiers (including current and former DTP and DEP

                       soldiers) subject to “uncharacterized” discharge actions for MSSD reasons

                       and who are or should have been subject to the reinstatement and MSSR

                       notice procedures in the October 26 Memo;

                      Category 2: DTP and DEP MAVNI soldiers subject to “uncharacterized”

                       discharge actions for other-than-MSSD reasons; and

                      Category 3: Former DTP and DEP MAVNI soldiers (i.e., MAVNIs who

                       moved out of the Delayed Training Program or Delayed Entry Program)

                       subject to “uncharacterized” discharge actions for other-than-MSSD

                       reasons.




                                               14
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 15 of 86




        37.    MAVNI soldiers continue to be harmed by the lack of notice and lack of adequate

process in Defendants’ unlawful “uncharacterized” discharge actions, even where the Army has

purported to take some steps toward remediation for some of these categories as a result of this

litigation.

                                                 ***

        38.    Accordingly, Plaintiffs bring this civil action on behalf of themselves and on behalf

of a class of all similarly-situated individuals to obtain the relief sought herein.

                                          JURISDICTION

        39.    This action arises under the laws of the United States and the U.S. Constitution.

This Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal question) and the

Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

                                               VENUE

        40.    Venue is proper in this Court under 28 U.S.C. § 1391(e) because the individual

Defendant is an officer of the United States acting in his official capacity in this district and

because the United States Department of the Army is present in this district.

                                              PARTIES

        41.    Plaintiff Tounde Djohi resides in Woodbridge, Virginia. At the time of the

discharge action, Specialist (“SPC”) Djohi was enlisted in the DTP and serving with the U.S. Army

Reserve’s 130th Chemical Company in Fort A.P. Hill, Virginia. SPC Djohi falls into Category 1.

        42.    Plaintiff Wanjing Li resides in Ballwin, Missouri. At the time of the discharge

action, SPC Li was enlisted in the DTP and serving with the U.S. Army Reserve’s 325th Combat

Support Hospital in St. Charles, Missouri. SPC Li falls into Category 1.




                                                  15
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 16 of 86




       43.     Plaintiff Jingquan Qu resides in Forest Hills, New York. At the time of the

discharge action, SPC Qu was enlisted in the DTP and serving with the U.S. Army Reserve’s 716th

Quartermaster Company in Jersey City, New Jersey. SPC Qu falls into Category 1.

       44.     Plaintiff Xiongzhou Zhang resides in Philadelphia, Pennsylvania. At the time of

the discharge action, SPC Zhang was enlisted in the DEP. SPC Zhang falls into Category 1.

       45.     Plaintiff Fang Lu resides in Silver Spring, Maryland. At the time of both discharge

actions, SPC Lu was enlisted in the DTP and serving with the U.S. Army Reserve’s 398th Combat

Sustainment Support Battalion in Rockville, Maryland. SPC Lu falls into Category 1 because the

Army has stated that the initial discharge action against her was for MSSD reasons (and she also

may fall into Category 2, but she does not know at this point because the Army has not provided

the reason or grounds for the latest discharge action against her).

       46.     Plaintiff Anton Tate resides in Los Angeles, California. At the time of the discharge

action, SPC Tate was enlisted in the DTP and serving with the U.S. Army’s 730th Transportation

Company in Bell, California. SPC Tate seems to fall into Category 1 because he received an

MSSR Notice from the Army, but he may belong in Category 2 as well – he does not know at this

time because the Army has not provided him any grounds or reasons for the discharge action.

       47.     Plaintiff Yue Yin resides in Ames, Iowa. At the time of the discharge action, SPC

Yin was enlisted in the DTP and serving with the 402nd Engineering Unit in Fort Des Moines,

Iowa. SPC Yin falls into either Category 1 or 2 (the Army has not provided her with the purported

grounds for the discharge action, so she does not know if it was on the basis of an MSSR/MSSD

or for some other reason).

       48.     Plaintiff Sai Krishna Uppugandla resides in Woodinville, Washington. At the time

of the discharge action, SPC Uppugandla was enlisted in the DEP. SPC Uppugandla falls into



                                                 16
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 17 of 86




either Category 1 or 2 as the Army has given differing explanations for his discharge – one being

that he was discharged due to his background check adjudication and the other that he was

discharged for exceeding the 730-day mark without being sent to basic combat training (“BCT”)

(because he was waiting for the Army to complete its background checks and adjudications for

MAVNI soldiers).

       49.     Plaintiff Zehua Bian resides in Columbus, Ohio. At the time of the discharge

actions against him, SPC Bian was enlisted in the DTP and serving with the U.S. Army’s 304th

Engineer Company in Lima, Ohio. SPC Bian falls into Category 1 and/or Category 2. The Army

has not clearly articulated grounds for its discharge actions and has given SPC Bian only a cursory

“unsatisfactory performance” explanation, without any detail of what performance could possibly

be considered unsatisfactory since SPC Bian’s unit has been holding its drills virtually during the

pandemic and SPC Bian has attended and been paid for those drills.

       50.     Plaintiff Sameer Dogra resides in Bedford, New Hampshire. At the time of the

discharge action, SPC Dogra was enlisted in the DTP and serving with the U.S. Army’s 456th

Area Support Medical Company in Somersworth, New Hampshire. SPC Dogra seems to fall into

Category 1 because he received an MSSR Notice from the Army, but he may belong in Category

2 as well – he does not know at this time because the Army has not provided him any grounds or

reasons for the discharge action.

       51.     Plaintiff Hyunsung Kim resides in Renton, Washington.          At the time of the

discharge action, PFC Kim was enlisted in the DEP. PFC Kim falls into Category 2.

       52.     Plaintiff Gunay Miriyeva resides in San Diego, California. SPC Miriyeva enlisted

in the DTP and at the time of the discharge action was in training at Fort Jackson, South Carolina.

SPC Miriyeva falls into Category 3.


                                                17
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 18 of 86




       53.     Plaintiff Siddhi Kulkarni resides in Warrensburg, Missouri. SPC Kulkarni enlisted

in the DEP and at the time of the discharge action was in training at Fort Leonard Wood, Missouri.

SPC Kulkarni falls into Category 3.

       54.     Plaintiff Ann Tum resides in Richmond, Kentucky. PFC Tum enlisted in the DTP

and at the time of the discharge action was in training at Fort Jackson, South Carolina. PFC Tum

falls into Category 3.

       55.     Plaintiff Sandeep Mahat resides in Chandler, Arizona. SPC Mahat enlisted in the

DTP and at the time of the discharge action was in training at Fort Leonard Wood, Missouri. SPC

Mahat falls into Category 3.

       56.     Plaintiff Anish Shrestha resides in Bayside, New York. SPC Shrestha enlisted in

the DEP and at the time of the discharge action was in training at Fort Jackson, South Carolina.

SPC Shrestha falls into Category 3.

       57.     Plaintiff Shengfan Yang resides in Whitestone, New York. PFC Yang enlisted in

the DEP and at the time of the discharge action was in training at Fort Benning, Georgia. PFC

Yang falls into Category 3.

       58.     Defendant United States Department of the Army (the “Army”) is responsible for

the overall administration of policy for the U.S. Army and Army Reserve.

       59.     Defendant Ryan D. McCarthy is Secretary of the Army.            Mr. McCarthy is

responsible for the overall administration of the Department of the Army, U.S. Army, and Army

Reserve. Plaintiffs sue Mr. McCarthy solely in his official capacity.

       60.     Defendants Army and McCarthy collectively are referred to as “Defendants.”




                                               18
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 19 of 86




                                    MAVNI Program Changes

       61.     The MAVNI program is a DoD recruiting program, under which certain non-U.S.

citizens with critical language and/or medical skills that DoD has identified as “vital to the national

interest” can enlist and serve in the United States Armed Forces. The DoD encouraged soldiers to

enlist in the MAVNI program by touting the opportunity as providing an “expedited” path to U.S.

citizenship via naturalization. Since the program’s inception in 2008, more than 10,400 soldiers

have enlisted in the armed services through the MAVNI program.

       62.     On September 30, 2016, DoD began to insist on additional so-called security checks

for MAVNIs, requiring that MAVNI soldiers undergo extensive background checks – including

completion of a Tier 5 (or “Top Secret”) background investigation and completion of a Counter

Intelligence review (including interview) – and a second supposed “military service suitability

determination,” which entails what has proven to be lengthy adjudications by the DoD

organization that makes Top Secret clearance determinations and the Army human

resources/personnel group (called “G-1”). The Army suspended recruitment for the MAVNI

program in late 2016 such that there have been no new enlistees since that time.

       63.     No later than May 2017, DoD and the Army realized that they did not have the

resources to complete the mandated checks. So, instead of completing the checks on the enlisted

and serving MAVNI soldiers, DoD and the Army made plans to discharge or separate nearly all

of them, and particularly those who had not yet been naturalized. When that plan was publicly

revealed, DoD and the Army were forced to take a different tack.

       64.     However, DoD and the Army still lacked the necessary resources to complete the

background checks and adjudications. And, facing litigation in the related Nio v. DHS action, DoD

determined that most of the Nio class members would not have their so-called MSSDs completed



                                                  19
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 20 of 86




in advance of their three-year enlistment anniversaries, dates that now have passed for all of the

MAVNI soldiers.

        65.      Subsequently, many MAVNI soldiers were told that they have been or will be

separated or discharged from the military because they are not “suitable” for service, have “refused

to enlist,” are “personnel security” failures, and the like. Not only are those statements vague and

without the provision of due process called for by Army regulations, DoD regulations, and the

Constitution, they are false in many instances. These soldiers already have enlisted and the Army

already found them suitable for service, now four years or more ago. For the MAVNI soldiers

who have been able to get some information about their supposed security “failures,” in large part,

those reasons reflect Army/DoD mistakes or ineptitude, rather than any legitimate derogatory

finding with respect to the soldiers.

        66.      For the Category 1 soldiers, the failure of the Army to execute its supposed

remediation – the October 26 Memo – has left these soldiers effectively discharged. These soldiers

have not been returned to their pre-discharge action status. And, the Army’s delays and ineptitude

with respect to the MSSR/MSSD process is now in its fourth and fifth years following these

soldiers’ enlistments. MAVNI soldiers did not sign up to serve their entire contracts in an “entry-

level” status.

        67.      Further, according to the Army, MAVNIs in an “entry-level” status at the time of

separation will receive an “uncharacterized” discharge. At present, because another federal agency

is treating the Army’s “uncharacterized” discharge paperwork as Army certifications that the

soldier received a less than “under honorable conditions” discharge and thus an “other than

honorable” discharge, the uncharacterized discharges can disadvantage these MAVNIs in their

civilian lives and otherwise. The Chapter 3 Notice anticipated by the October 26 Memo is not



                                                20
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 21 of 86




adequate process for discharges that the Army knows another federal agency will treat as “other

than honorable” discharges.

       68.     With respect to the Category 2 soldiers, the Army still is treating the DTP soldiers

who supposedly were not actually discharged or offered reinstatement as if they are discharged.

The Army’s latest litigation position is that the DEP soldiers in this Category are not entitled to

any actual notice pre-discharge, much less adequate notice and process associated with an “other

than honorable” discharge, which is how another federal agency is interpreting the Army’s

“uncharacterized” discharge paperwork.

       69.     With respect to the Category 3 soldiers, the notice of discharge they received did

not inform the soldiers of the consequences of an “uncharacterized” discharge and, in fact, often

informed the soldiers that they were receiving “honorable” discharges. Even though the Army

was aware of the other federal agency’s policy with respect to “uncharacterized” discharge

paperwork, the Army did not warn these soldiers about that discharge even though it gave warnings

about characterized “other than honorable” and “general – under honorable conditions” discharges.

Because of this lack of information and warning, the soldiers were not given informed

opportunities to defend against their discharges and/or discharge characterizations. None of these

soldiers received the opportunity for a proceeding in front of a board of officers or a court martial

proceeding, which opportunity is required when the Army is providing an “other than honorable”

discharge.

       70.     Just as with Category 1, with respect to Categories 2 and 3 – MAVNI soldiers being

discharged for reasons other than the background checks – these soldiers have been and are being

discharged without adequate notice and process. With respect to all of these soldiers, because

another federal agency is treating the discharge paperwork as Army certifications of an “other than



                                                 21
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 22 of 86




honorable” discharge, these soldiers’ discharges are invalid because the Army is not providing the

process required in advance of an “other than honorable” discharge.

      The Discharge Actions Against Plaintiffs and Similarly-Situated MAVNI Soldiers

       71.     According to Defendants, a MAVNI DTP soldier is not actually discharged by a

U.S. Army Recruiting Command (“USAREC”) order that appears to be a discharge order, but

instead, according to the Army, cancels the soldier’s training reservation.         According to

Defendants, a MAVNI DTP is discharged only when the U.S. Army Reserve Command

(“USARC”) issues a discharge order. Defendants have said that “[o]nce USAREC issues a

discharge order, the soldier remains assigned to a U.S. Army Reserve unit, but is ineligible to

attend further training. Once USARC issues a discharge order, the soldier is removed from the

rolls of the U.S. Army Reserve and is no longer a member of the U.S. Army on the effective date

of the USARC orders.” Dkt. 113, at 1-2.

       72.     MAVNI DEP soldiers enlist to serve as full-time active duty soldiers in the Regular

Army, unlike DTP soldiers who serve in a “part-time” capacity in the Selected Reserve of the

Ready Reserve. However, DEP soldiers initially are placed in a reserve component (but not the

Selected Reserve of the Ready Reserve) with the intention that they serve in that capacity and

attend Future Soldier Training Program meetings for up to two years until they ship to basic combat

training. Thus, a MAVNI DEP soldier also is not “fully” separated from the Army until both

USAREC and USARC issue discharge orders, something Defendants previously recognized in

this litigation. See Dkt. 89, at 14-15 (“USAREC orders do not separate an individual from the

Army.” (emphasis in original)).




                                                22
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 23 of 86




       73.     Defendants now assert, however, that a MAVNI DEP soldier is “fully” separated

from the Army when only the USAREC issues a discharge order, which is the same order that the

Army maintains simply cancels the training reservation for a DTP soldier.

       74.     USAREC discharge orders constitute discharge actions for both DTP and DEP

soldiers. Even though the Army has represented that DTP soldiers are not “fully” discharged until

a USARC discharge order also is issued, that soldier still suffers adverse consequences upon entry

of the USAREC discharge order and is entitled to the process afforded by the applicable Army and

DoD regulations and U.S. Constitution, as described more fully below, before such adverse action

is taken. This is especially true given that Army personnel do not understand the distinction the

Army has represented in this lawsuit and treats DTP soldiers as effectively discharged with just a

USAREC order having been entered at some point. DTP soldiers suffer further adverse discharge

actions upon entry of a USARC discharge order and are entitled to process before such actions.

DEP soldiers have been denied even the entry of a USARC discharge order, much less any notice

or process accompanying it, under Defendants’ new litigation position.

       75.     MAVNI former DTP and DEP soldiers who are administratively discharged while

in active duty status at what is called “initial entry training" receive discharge orders from their

commanders at the appropriate level of authority. Like DTP and DEP soldiers, these former DTP

and DEP soldiers are entitled to the process afforded by the applicable Army and DoD regulations

and the U.S. Constitution, as described more fully below, before such adverse action is taken.

       Category 1 Plaintiffs

       76.     The following plaintiffs fit into Category 1 because they are MAVNI DTP or DEP

soldiers discharged or effectively discharged for MSSD reasons and who are or should have been

subject to the reinstatement and MSSR notice procedures in the October 26 Memo.



                                                23
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 24 of 86




       77.     Defendants already have admitted that plaintiffs in Category 1 did not receive the

requisite notice or process in advance of discharge actions. These violations have not been

remedied even for those plaintiffs who are receiving the procedures in the October 26 Memo

because (1) those procedures, as they are being applied by the Army, do not provide sufficient

notice or process, and (2) even with reinstatement or supposed discharge suspension, the Army

still treats these soldiers as “effectively discharged,” making the full relief supposedly offered by

the October 26 Memo illusory at best.

       78.     In particular, despite the relief promised by the October 26 Memo procedures, the

MSSR notices pursuant to the Memo are inadequate, including because (i) they have led to

questionable “waivers” of soldiers’ rights either due to unclear language or inaccurate information

and even pressure provided by recruiters and other Army personnel; (ii) they fail to give adequate

information about the bases of MSSR decisions, impacting soldiers’ ability to respond; (iii) the

Army has failed to ensure delivery of MSSR notices using their best available information for

soldiers; and (iv) the Army has failed to provide additional information, additional time, and legal

representation requested by the soldiers.

       79.     In addition, the October 26 Memo’s reference to a Chapter 3 Notice and process

for those who ultimately receive an unfavorable MSSD is inadequate as it does not provide for the

process required when a soldier is receiving an “other than honorable” discharge, which is how

“uncharacterized” discharge paperwork is being used by another federal agency (USCIS).

       80.     The Army’s inability to complete the process as described in the October 26 Memo

will result in many MAVNI soldiers, even those who ultimately receive a favorable MSSD, serving

their entire contract periods in an “entry-level” status, which the Army has said will result in the

soldiers receiving an “uncharacterized” discharge. For DEP MAVNIs, most will have no ability



                                                 24
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 25 of 86




to apply for naturalization if they remain in the DEP for their entire contract period and are not

sent to initial entry training. For both DTP and DEP MAVNIs, they will face the stigma of an

“uncharacterized” discharge, which is being treated as an Army certification of an “other than

honorable” discharge by another federal agency, without having received the opportunity to defend

themselves in front of a board of officers or in a court martial proceeding. And, despite the relief

promised by the suspension of discharge actions or “reinstatement,” individuals in Category 1

continue to face adverse consequences due to the initiation of discharges, the existence of

USAREC discharge orders, and the Army’s failure to recognize reinstatement for all purposes.

For example, despite so-called “reinstatement,” soldiers continue to be barred from drilling with

their units, have not had their benefits like health insurance fully restored, and otherwise are not

recognized within DoD as having been reinstated.

       Tounde Djohi

       81.     Tounde Djohi enlisted in the U.S. Army Reserve as a MAVNI in the DTP program

in December 2015 and signed an enlistment contract. At the time of his enlistment, SPC Djohi

was a non-U.S. citizen lawfully present in the United States. SPC Djohi began drilling with his

Army reserve unit after enlistment.

       82.     In March 2016, SPC Djohi submitted his N-400 Application for Naturalization to

USCIS, which included an N-426 Form signed by his commander certifying SPC Djohi’s

honorable service in the U.S. military. On February 1, 2018, the Army again confirmed SPC

Djohi’s honorable service via a second N-426 Form. In that same form attesting to his honorable




                                                25
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 26 of 86




service, the Army stated that unspecified “derogatory information” had been found in his military

background investigations that supposedly would “require separation” from the Army.

       83.     In the six months following the second N-426, SPC Djohi received no further word

regarding any derogatory information or separation, and he continued to drill with his reserve unit.

In mid-June 2018, however, an Army recruiter informed him that his MSSD results were

unfavorable and that he was being processed for separation from the Army.

       84.     Thereafter, on June 20, 2018, SPC Djohi received from his recruiter a discharge

order issued by USAREC. The order is dated June 11, 2018 and has an effective discharge date

of July 1, 2018. The discharge order cites AR 135-178, paragraph 15-8 as “Authority.” The order

further specifies the “Type of Discharge” as “Entry Level Separation (Conduct Disqualification).”

       85.     SPC Djohi contacted Army Headquarters to inquire about the discharge. The Army

informed him that it could not provide any information regarding his discharge and that his

background check results could not be provided to him until the year 2042. In addition, the Army

told SPC Djohi – without explanation or specification – that “you do not meet the Army’s

Personnel Security requirement for continued service.”

       86.     SPC Djohi received no prior notice of or explanation for the Army’s discharge

decision. The Army failed to provide SPC Djohi any opportunity to respond to or otherwise be

heard regarding his discharge, and, at the time of the discharge decision, the Army did not take

into account any statement or evidence from SPC Djohi.

       87.     SPC Djohi’s discharge records do not include a Chapter 3 notice or any evidence

of individual counseling or pre-discharge notification.




                                                26
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 27 of 86




       88.     Army personnel also informed SPC Djohi that because of the type of discharge he

received, he was not eligible for reenlistment in the military, and Army personnel claimed that

because he had received an “unfavorable” MSSD, he would not be eligible for naturalization.

       89.     On August 10, 2018, Defendants asserted that SPC Djohi’s separation was initiated

due to “an unfavorable MSSD due to significant derogatory information” (which it did not specify)

but that the Army was in the process of revoking SPC Djohi’s discharge order and that further

processing would be suspended until SPC Djohi could “be provided with notice and an opportunity

to respond.” See Dkt. 22-1, at 3.

       90.     Defendants have represented that SPC Djohi is subject to the procedures set forth

in the October 26 Memo because he received an unfavorable MSSD.

       91.     On June 10, 2020, Defendants represented that SPC Djohi “was reinstated in the

U.S. Army Reserve” and “issued an adverse MSSR notice” pursuant to the October 26 Memo.

       92.     SPC Djohi received this MSSR Notice, dated June 18, 2019, on July 6, 2019.

       93.     Despite the minimal information given in the MSSR Notice, SPC Djohi sent in his

response to the MSSR Notice in August 2019. Even though more than a year has passed, SPC

Djohi has received no further information about the status of his MSSR or MSSD, beyond an

acknowledgement of receipt of his response to the MSSR Notice.

       94.     To this day and despite his supposed “reinstatement,” the Army has not fully

reinstated or otherwise restored SPC Djohi to his pre-discharge action status in the Army. For

example, SPC Djohi was unable to obtain a new Common Access Card (“CAC card”) on his own

because his information was no longer appearing in the Army system of record. He was only able

to obtain a CAC card with the in-person help of a recruiter. SPC Djohi also has been waiting for

an MSSD for over a year since submitting a response and cannot be scheduled to ship to basic



                                               27
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 28 of 86




combat training until such a determination is made. Until he attends basic training, his unit has

restricted his drill attendance.

        95.     SPC Djohi also has had difficulty obtaining information from his local recruiting

office due to a legal hold issued by the Army for this litigation and placed in the file of SPC Djohi.

Army recruiting personnel would not respond to his text messages and later told him in person that

the recruiting station commander had directed no one in the office to speak with him about any

issue without first speaking with Army legal counsel. Based on these interactions, it is clear that

Army legal counsel never explained the meaning of the legal hold document, and SPC Djohi’s

position in the Army has been impacted as a result.

        Wanjing Li

        96.     Wanjing Li enlisted in the U.S. Army Reserve as a MAVNI in the DTP program in

February 2016 and signed an enlistment contract. At the time of her enlistment, SPC Li was a

non-U.S. citizen lawfully present in the United States. SPC Li began drilling with her Army

reserve unit in March 2016.

        97.      SPC Li submitted her N-400 Application to USCIS in August 2016.                 The

application included a duly executed Form N-426 by which the Army certified SPC Li’s honorable

service in the military.

        98.     USCIS interviewed SPC Li, determined that she met all of the requirements for

naturalization, approved her naturalization application, and scheduled her to take her naturalization

oath on June 23, 2017. Prior to administering the naturalization oath, USCIS de-scheduled SPC

Li’s oath ceremony citing “unforeseen circumstances,” which were never explained.

        99.     In June 2018, the Army, on its own initiative, provided SPC Li with an additional

N-426, which again confirmed SPC Li’s honorable service. This second N-426 also indicated that



                                                 28
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 29 of 86




unspecified “derogatory information” that supposedly would “require separation” had been found

in SPC Li’s newly-mandated military background investigation.

       100.    On July 6, 2018, an Army recruiter informed SPC Li via text message that she had

been discharged from the Army. SPC Li later obtained a copy of the discharge order. That order

was dated July 5, 2018, with an effective date of July 5, 2018. The discharge order does not explain

the grounds for the discharge but cites AR 135-178 as “authority” and indicates that the discharge

type is “uncharacterized.”

       101.    The Army gave SPC Li no advance notice of the discharge, no explanation at any

time for the purported discharge, and no meaningful opportunity for SPC Li to respond to any

purported discharge grounds.

       102.    SPC Li’s discharge records do not include a Chapter 3 notice or any evidence of

individual counseling or pre-discharge notification.

       103.    In an August 1, 2018 report to the Court in a related litigation (Nio v. DHS), and

notwithstanding SPC Li’s written orders with the effective discharge date of July 5, DoD

represented that SPC Li was not “separated” from the military.

       104.    On August 10, 2018, Defendants asserted that SPC Li’s separation had been

initiated due to “an unfavorable MSSD due to significant derogatory information” but that the

Army had revoked SPC Li’s discharge order on August 9, 2018, and that further processing would

be suspended until SPC Li could “be provided with notice and an opportunity to respond.” See

Dkt. 22-1, at 3. However, SPC Li has not been provided with an order revoking the discharge

order that had been issued.

       105.    Defendants have represented that SPC Li is subject to the procedures set forth in

the October 26 Memo because she had received an unfavorable MSSD.



                                                29
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 30 of 86




       106.   On June 10, 2020, Defendants represented that SPC Li is “currently in the U.S.

Army Reserve” and “was issued an adverse MSSR notice” pursuant to the October 26 Memo.

       107.   Notwithstanding this asserted “issuance,” SPC Li never received a mailed MSSR

notification letter, despite having confirmed her updated contact information to the Human

Resources Command office of her reserve unit in April 2020. Aware that she had not received the

notice, SPC Li even tried to obtain a copy of her MSSR through FOIA and by emailing the Army

at usarmy.pentagon.hqda-dcs-g-1.mbx.FOIA@mail.mil beginning in March 2020, all to no avail.

       108.   On July 13, 2020, SPC Li received an email from the Army stating:




       109.   This email attached an MSSR Notice dated January 2, 2020, which SPC Li had

never before seen.

       110.   Despite the minimal information given in the MSSR Notice, SPC Li sent in her

response to the MSSR Notice in August 2020.

       111.   To this day and despite her supposed “reinstatement,” the Army has not fully

reinstated or otherwise restored SPC Li to her pre-discharge action status in the Army. For

example, SPC Li continues to be locked out of her Army human resources account (HRCAPPS).

       Jingquan Qu

       112.   Jingquan Qu enlisted in the U.S. Army Reserve as a MAVNI in the DTP program

in February 2016 and signed an enlistment contract. At the time of his enlistment, SPC Qu was a



                                              30
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 31 of 86




non-U.S. citizen lawfully present in the United States. SPC Qu began drilling with his Army

reserve unit in May 2016.

       113.    SPC Qu submitted his N-400 Application for Naturalization to USCIS in February

2017. The application included a duly executed Form N-426 by which the Army certified SPC

Qu’s honorable service in the military. In November 2017, the Army executed a second N-426

again confirming SPC Qu’s honorable military service.

       114.    On July 27, 2018, in response to SPC Qu’s emails a week earlier inquiring about

his basic combat training ship date, an Army HR official told SPC Qu that he would not be

receiving a ship date because he had been discharged effective December 1, 2016 (almost nineteen

months earlier). Thereafter, SPC Qu first obtained a copy of the discharge order, dated November

23, 2016. The discharge order does not explain the grounds for the discharge but cites AR 135-

178 as “authority” and indicates that the discharge type is “Uncharacterized.”

       115.    No one from the Army, including his unit, informed SPC Qu prior to July 27, 2018

that he had been discharged and, in fact, he continued to drill with his reserve unit from December

2016 through July 2018, and the Army paid him for those drills. Moreover, SPC Qu paid for

insurance related to his military service during that period, and those payments were accepted.

       116.    The Army gave SPC Qu no advance notice of the discharge, no explanation at any

time for the purported discharge, and no meaningful opportunity for him to respond to any

purported discharge grounds.

       117.    SPC Qu’s discharge records do not include a Chapter 3 notice or any evidence of

individual counseling or pre-discharge notification.

       118.    On August 10, 2018, in response to this litigation, Defendants asserted that SPC

Qu’s separation was initiated due to “an unfavorable MSSD due to significant derogatory



                                                31
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 32 of 86




information” but that the Army had revoked SPC Qu’s discharge order on August 9, 2018, and

that further processing would be suspended until SPC Qu could “be provided with notice and an

opportunity to respond.” See Dkt. 22-1, at 4-5.

       119.   Subsequently, DoD, in the related Nio action, stated that SPC Qu’s MSSD is

“pending,” and Defendants have stated that SPC Qu would be subject to the procedures set forth

in the October 26 Memo.

       120.   Throughout 2019 and the first half of 2020, SPC Qu did not receive any notice

pursuant to the October 26 Memo, despite Plaintiffs’ counsel providing an additional current

address to Defendants on January 31, 2020. The Army nevertheless listed SPC Qu’s status as

“awaiting response” in its May 27, 2020 report.

       121.   On June 10, 2020, Defendants represented that SPC Qu “is currently in the U.S.

Army Reserve” and “was issued an adverse MSSR notice” pursuant to the October 26 Memo.

       122.   Despite this asserted “issuance,” SPC Qu never received an MSSR notification

letter. Aware that he had not received the notice, SPC Qu obtained a copy of his MSSR through

FOIA, but it was missing the final “Acknowledgement of Notice and Election” page.

       123.   On July 13, 2020, SPC Qu received an email from the Army stating:




       124.   This email attached an MSSR Notice dated June 18, 2019.




                                                  32
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 33 of 86




       125.    Despite the minimal information given in the MSSR Notice, SPC Qu sent in his

response to the MSSR Notice in August 2020.

       126.    To this day and despite his supposed “reinstatement,” the Army has not fully

reinstated or otherwise restored SPC Qu to his pre-discharge action status in the Army. For

example, in February 2020, SPC Qu was denied Tricare health insurance coverage, despite having

been reinstated for one-and-a-half years. SPC Qu also has been unable to obtain letters of

recommendation from his unit, and his unit commander has been non-responsive to his requests.

In addition, SPC Qu’s information appears to have been cancelled or deleted from at least one

Army system of record as a Navy recruiter was unable to locate him at all, which has prevented

SPC Qu from potentially pursuing a path to officer with a different branch of the military.

       Xiongzhou Zhang

       127.    Xiongzhou Zhang enlisted in the U.S. Army as a “Regular Army” MAVNI in the

DEP program on January 21, 2016. SPC Zhang is a non-U.S. citizen and was lawfully present in

the United States at the time of his enlistment. As a member of the DEP and until March 2018,

SPC Zhang regularly attended the Army-sponsored Future Soldiers meetings while waiting to be

sent to basic combat training.

       128.    On March 28, 2018, SPC Zhang unexpectedly received a phone call from his

recruiter informing him that he had been discharged and his enlistment contract cancelled because

of unfavorable MSSD results. In response to SPC Zhang’s request for something in writing, his

recruiter sent him a copy of an undated email reading:

       The below MAVNI [Future Soldiers] were just cancelled using code NP. Final
       MAVNI MSSD results returned as Unfavorable due to significant credible
       derogatory information revealed during the CI screening. Based on this
       information the [Future Soldiers] listed below are ineligible for enlistment and they
       have been cancelled in REQUEST.



                                                33
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 34 of 86




       Please inform the [Future Soldiers] of this cancellation and that the Military
       unsuitability decision may be reported to the United States Citizenship and
       Immigration Services.

       Please have the BN complete DEP/DTP discharge using separation code ZBB,
       notify the TPU of assignment if a DTP and uplosmiad [sic] the DEP/DTP discharge
       order in ERM.

       129.    No one from the Army ever informed SPC Zhang prior to March 28, 2018 that he

was being separated.

       130.    SPC Zhang received no prior notice of or explanation for the Army’s discharge

decision. The Army failed to provide SPC Zhang any opportunity to respond to or otherwise be

heard regarding his discharge, and, at the time of the discharge decision, the Army did not take

into account any statement or evidence from SPC Zhang.

       131.    In May 2017, SPC Zhang had been granted deferred action by USCIS for a period

of two years, until May 14, 2019, with the option for renewal.

       132.    Approximately three months after being discharged, SPC Zhang spoke with the

New York Times for an article about the Army’s discharge actions that are the subject of this

lawsuit. That article was published on July 6, 2018. See Dave Phillips, They Came Here to Serve.

But for Many Immigrants, the Army Isn’t Interested, N.Y. Times (July 6, 2018), available at

www.nytimes.com/2018/07/06/us/army-immigrants-discharge.html.         The article named and

quoted SPC Zhang.

       133.    Just over one week after the New York Times article was published, on July 16,

2018, government agents appeared at SPC Zhang’s apartment and placed him and his wife under

arrest after verbally informing him that USCIS, based on his discharge from the Army, had

cancelled his deferred action, which was not set to expire for another ten months. SPC Zhang had

received no notice from USCIS about this cancellation. SPC Zhang was subsequently placed in

removal proceedings.

                                               34
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 35 of 86




       134.    In November 2018, SPC Zhang was offered reinstatement in the Army pursuant to

the October 26 Memo. SPC Zhang accepted reinstatement in the Army in December 2018.

       135.    Despite accepting reinstatement in December 2018, SPC Zhang has not received

an MSSR Notice pursuant to the October 26 Memo. In an effort to obtain an MSSR Notice, SPC

Zhang has submitted updated address information to the Army and has twice filed FOIA requests.

SPC Zhang has not been able to obtain information about his MSSR Notice through either method.

       136.    Recently, the Army stated that SPC Zhang’s MSSR is still “pending,” even though,

in March 2018, the Army, without notice, discharged SPC Zhang based on an MSSD.

       137.    SPC Zhang still is in removal proceedings despite his status as a currently-serving

U.S. Army soldier. He was required to wear an ankle bracelet monitor for a full year, and since

June 2019 has been required to report to ICE every week by telephone.

       138.    To this day and despite his supposed “reinstatement,” the Army has not fully

reinstated or otherwise restored SPC Zhang to his pre-discharge action status in the Army. While

SPC Zhang has been informed by recruiters that his name and address appear in the Army’s system

of record with his enlistment contract, there is no other information available for him, and his files

were not transferred when he informed his recruiter of his move from Rochester, New York to

Philadelphia, Pennsylvania.

       139.    Until SPC Zhang receives and is able to respond to an MSSR Notice, he cannot

advance to basic combat training. Under current Army practices, SPC Zhang cannot receive an

N-426 until he begins his basic combat training service, meaning that he is restricted from seeking

naturalization based on his military service due to the Army’s actions.




                                                 35
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 36 of 86




       Category 1 and/or 2 Plaintiffs

       Fang Lu

       140.    Fang Lu enlisted in the U.S. Army Reserve as a MAVNI in the DTP program in

March 2016 and signed an enlistment contract. At the time of her enlistment, SPC Lu was a non-

U.S. citizen lawfully present in the United States. SPC Lu began drilling with her reserve Army

unit in April 2016.

       141.    SPC Lu submitted her N-400 Application for Naturalization to USCIS in or about

March 2017. The application included a duly executed Form N-426 by which the Army certified

SPC Lu’s honorable service in the military. Also in or about March 2017, SPC Lu’s commanding

officer wrote a letter of recommendation, stating in part that SPC Lu “has been performing

outstanding service under my command” and attesting that she “will make a positive impact to

readiness of our unit and have a promising career in the U.S. military as I can personally verify

her positive character and amazing moral disposition.”

       142.    In early July 2018, an Army recruiter informed SPC Lu by telephone that she was

being discharged from the Army. SPC Lu first obtained a copy of her discharge order from her

recruiter on July 16, 2018. That order was dated July 6, 2018, with an effective date of August 1,

2018. The discharge order does not explain the grounds for the discharge but cites AR 135-178

as “authority” and indicates that the discharge type is “Entry Level Separation (Unfavorable

MAVNI Investigation Results).”

       143.    The Army gave SPC Lu no advance notice of the discharge, no explanation at any

time of the purported discharge grounds, and no meaningful opportunity for her to respond to such

discharge grounds.




                                               36
        Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 37 of 86




        144.   SPC Lu’s discharge records do not include a Chapter 3 notice or any evidence of

individual counseling or pre-discharge notification.

        145.   SPC Lu has reason to believe that the discharge order was based on mistaken

information, in part because, at the time of the discharge order, her military background

investigations were not complete and DoDCAF had not even begun to adjudicate the investigation

results. Among other things, on July 30, 2018 – three weeks after the discharge orders – an

investigator contacted SPC Lu stating that he was continuing to work on her military background

investigation and had additional questions for her. In addition, DoD reporting in the related Nio

case, as of July 20, 2018, indicated that SPC Lu’s MSSD was pending.

        146.   On August 10, 2018, Defendants asserted that SPC Lu’s separation was initiated

due to “an unfavorable MSSD due to significant derogatory information” but that the Army had

revoked SPC Lu’s discharge order on August 9, 2018, and that further processing would be

suspended until SPC Lu could “be provided with notice and an opportunity to respond.” See Dkt.

22-1, at 4. Thereafter, Defendants stated that SPC Lu would be subject to the procedures set forth

in the October 26 Memo.

        147.   On June 10, 2020, Defendants represented that SPC Lu “is currently in the U.S.

Army Reserve” and “was issued an adverse MSSR notice” pursuant to the October 26 Memo.

        148.   SPC Lu received this MSSR Notice, dated September 9, 2019, on November 9,

2019.

        149.   Because of the minimal information given in the MSSR Notice, SPC Lu sent in a

response in December 2019, requesting copies of her counterintelligence and SSBI reports and

additional time to refute or mitigate the unfavorable information once these documents were

received. After obtaining some of this missing information in December 2019 through her own



                                                37
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 38 of 86




FOIA request, SPC Lu sent in a substantive response to the MSSR Notice in January 2020, again

requesting copies of documents upon which the Notice was based.

       150.    Despite having sent responses in December 2019 and January 2020, the Army’s

May 27, 2020 report still listed SPC Lu’s status as “awaiting response,” over four months later.

SPC Lu subsequently received an email on July 10, 2020 from an Army email address asserting:

“We have not received a response from you, which should have been annotated on the

Acknowledgement of Notice and Election form accompanying the attached MSSR notification

letter. At this time, you have five (5) business days to reply to this email (usarmy.pentagon.hqda-

dcs-g-1.mbx.dmpm-mavni-ops@mail.mil) with the Acknowledgment of Notice and Election form

completed and attached.”

       151.    SPC Lu re-sent her responses, originally sent in December 2019 and January 2020,

to the Army via email on July 10, 2020. SPC Lu has received no further information on the status

of her MSSR or MSSD.

       152.    On the afternoon of November 19, 2020, SPC Lu received an email from the Senior

Human Resources Sergeant for the 398th Combat Sustainment Support Battalion. A number of

other Army personnel were copied on the email, which stated the following:

               Please see attached discharge order effective 18 NOV 20. Please note that
               this order has been password protected. Please refer to the other email that
               was sent with password instructions. Thank you.

       153.    The discharge order, Orders 20-321-00018 from the U.S. Army Reserve Command,

is dated November 16, 2020 and provides the following:




                                                38
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 39 of 86




       154.    SPC Lu has not been informed of the grounds for this supposed discharge.

       155.    SPC Lu drilled with her unit during November 13-15, 2020, but she received no

indication that a discharge order was imminent or that there was any problem with her service.

       156.    SPC Lu did not receive any notice in advance of this discharge action. She was not

provided any individual counseling or pre-discharge notification.

       157.    Even though the Army’s October 26 Memo requires a notice under Chapter 3 of

AR 135-178, SPC Lu received no such notice.

       158.    Even though the discharge order cites AR 135-178, SPC Lu did not receive the

notice required for discharges under that regulation.

       Anton Tate

       159.    Anton Tate enlisted in the U.S. Army Reserve as a MAVNI in the DTP program in

January 2016 and signed an enlistment contract. He enlisted as a Private First Class (E-3) but

thereafter was promoted to the rank of Specialist (E-4). At the time of his enlistment, SPC Tate

was a non-U.S. citizen lawfully present in the United States. SPC Tate began drilling with his

Army reserve unit after enlistment.

       160.    As part of his naturalization application, SPC Tate submitted a Form N-426

certified by the Army identifying his service as “honorable.” He has never been informed by the

commanders in his unit or any other Army personnel that his performance was unsatisfactory or

that his conduct was improper.

       161.    SPC Tate received an MSSR Notice in early 2020, and he timely provided a

response to the finding in that Notice. On March 3, 2020, the Army acknowledged receipt of that

response.


                                                39
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 40 of 86




       162.    Since that March 3 acknowledgement, SPC Tate has heard nothing from the Army

about the MSSR, any MSSD, or any National Security Determination (“NSD”).

       163.    Since the global pandemic began, SPC Tate’s unit has been conducting most of its

drills virtually. However, there was an in-person drill in October 2020. SPC Tate participated in

both the virtual and in-person drills since he submitted his MSSR Notice response.

       164.    On November 17, 2020, the Unit Administrator assigned to SPC Tate’s unit

contacted SPC Tate and sent him a copy of Orders 20-321-00020, dated November 16, 2020. This

order, issued by the U.S. Army Reserve Command, is directed at SPC Tate and states the

following:




       165.    SPC Tate does not know why he has been discharged. The order does not provide

any grounds for the discharge, and SPC Tate is not aware of any grounds that would justify his

discharge from the Army.

       166.    The Unit Administrator was not able to tell SPC Tate why he received this order

or why he was being discharged. In fact, the Unit Administrator asked SPC Tate if he knew the

origin of the order.

       167.    The Unit Administrator instructed SPC Tate to stop attending drills because SPC

Tate will not be paid for his drill service if he is not “on [the] books.”

       168.    SPC Tate did not receive any notice in advance of this discharge action. He was

not provided any individual counseling or pre-discharge notification. He did not receive the



                                                  40
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 41 of 86




written notice described in Chapter 3 of AR 135-178 and described in the Army’s October 26

Memo, even though the discharge order cites AR 135-178 as the “authority” for the discharge.

       Yue Yin

       169.   Yue Yin enlisted in the U.S. Army Reserve as a MAVNI in the DTP program in

December 2015, signed an enlistment contract, and took her service oath. At the time of her

enlistment, SPC Yin was a non-U.S. citizen lawfully present in the United States. Following her

enlistment, beginning around March 2016, SPC Yin regularly drilled with her reserve Army unit.

       170.   The Army has certified SPC Yin’s service as honorable on a Form N-426.

       171.   On May 25, 2017, an Army Recruiting Battalion in Minnesota issued order number

145-01, which included the following:




       172.   The Army gave SPC Yin no advance notice of this discharge action, no explanation

at any time of the purported discharge grounds, and no meaningful opportunity for her to respond

to such discharge grounds. SPC Yin has never received a Chapter 3 notice under AR 135-178.

Nor has she received any pre-discharge individual counseling.

       173.   Since issuing that order, the Army has represented multiple times that orders such

as SPC Yin’s are not orders discharging a DTP soldier from the Army. The Army has represented

that only a discharge order from the Army Reserve Command (USARC) actually discharges a

DTP soldier from the Army.




                                              41
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 42 of 86




       174.    SPC Yin has never been provided a discharge order from the Army Reserve

Command (USARC).

       175.    Yet, Army personnel informed USCIS that SPC Yin was discharged from the Army

on the basis of the Recruiting Command (USAREC) discharge order alone.

       176.    As a result of that message from the Army to USCIS, USCIS referred SPC Yin to

the Justice Department for criminal prosecution, resulting in her indictment and arrest for federal

crimes punishable by fines and multi-year imprisonment terms. According to USCIS, SPC Yin

lied to USCIS during her naturalization interview when she stated that the she had not been

discharged by the U.S. Army by the Recruiting Command discharge order, even though SPC Yin’s

statement exactly matched what the Army represented in this litigation on multiple occasions. It

took SPC Yin and her federal defender months – with no help from USCIS or the Army – to

convince the U.S. Attorney’s Office to dismiss the charges.

       177.    Beyond the completely unwarranted criminal indictment, arrest, and prosecution,

the Army’s discharge action against SPC Yin caused her to be denied naturalization for an

extended period of time, leaving her without the benefits of naturalization, including the security

that comes with legal status as a U.S. citizen, the ability to travel with a U.S. passport, and the

right to vote. Further, because of Defendants’ actions, Ms. Yin lost her job, lost her medical

insurance coverage, and had to postpone her educational and career aspirations.

       178.    Even though SPC Yin never was validly discharged by the Army (and the Army

has acknowledged that), the discharge actions the Army initiated with respect to SPC Yin are

having the effect of her being discharged from the perspective of her military service. SPC Yin

has not been able to meaningfully continue with her military service or further her military career

because of Defendants’ no-notice, improper discharge action in 2017, which Defendants have done



                                                42
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 43 of 86




nothing to fix. Even though the Army has represented in this litigation that SPC Yin is not

discharged by the order she received, she is coded in Army systems in such a way that her TriCare

insurance has not been reinstated, she is not allowed to drill with her unit, she is not able to change

her unit, she cannot pursue an officer position (even though she now is a naturalized citizen), she

cannot move to a military job that matches the healthcare skillsets she has obtained, and she is not

able to re-enlist in the Army or another military branch.

       Sai Krishna Uppugandla

       179.    Sai Krishna Uppugandla enlisted in the U.S. Army as a MAVNI in December 2015

and was assigned to the DEP. He signed an enlistment contract as part of his joining the Army

and was given the rank of Specialist (E-4). At the time of his enlistment, SPC Uppugandla was a

non-U.S. citizen lawfully present in the United States. SPC Uppugandla attended the meetings

mandated by the Army after his enlistment.

       180.    Like many hundreds of other MAVNI soldiers, SPC Uppugandla’s ship date for

BCT was delayed. The Army claimed that those dates were adjusted in order to allow the Army

to perform additional background checks on MAVNI soldiers.

       181.    Because the Army was not forthcoming with information about how long he would

have to wait to ship to BCT or where he was in the background check process, SPC Uppugandla

tried to locate that information. SPC Uppugandla reached out to Senator Rob Portman for

assistance. In a letter dated September 13, 2018, the Army wrote, among other things, the

following in response to the inquiry from Senator Portman’s office:




                                                  43
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 44 of 86




          182.   Prior to receiving a copy of this letter, SPC Uppugandla had not been informed of

an Army discharge action. He thought he was still in the Army and just waiting for the Army’s

background check results like many hundreds of other MAVNIs.

          183.   However, given the grounds for discharge described in the Army’s letter to Senator

Portman, SPC Uppugandla should have been offered reinstatement under the Army’s October 26

Memo. He never received an offer of reinstatement from the Army.

          184.   More recently, when inquiries were made to the Army on SPC Uppugandla’s behalf

concerning his status and potential reinstatement, the Army reported that he had been discharged

in December 2017 and would not be offered reinstatement. The Army recently reported that his

discharge was not because of a background check (as the Army reported to Senator Portman) but

because the Army failed to complete the background checks within two years of SPC

Uppugandla’s enlistment, supposedly necessitating his discharge under the 730-day “time-out”

policy.

          185.   Since shortly after initiation of this lawsuit in mid-2017, Defendants repeatedly

have assured this Court that MAVNI soldiers would not be discharged under the 730-day “time-

out” policy.



                                                 44
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 45 of 86




       186.    SPC Uppugandla does not recall ever receiving an “opt-in/opt-out” notice

concerning continuing his service in the Army.

       187.    SPC Uppugandla does not recall ever “opting out” of continuing his service with

the Army.

       188.    SPC Uppugandla does not know why he has been discharged because the Army,

post-discharge, has asserted two different explanations.

       189.    Regardless of the reason for the discharge, SPC Uppugandla did not receive

adequate notice in advance of this discharge action.       He was not provided any individual

counseling or pre-discharge written notification. He did not receive the written notice described

in Chapter 3 of AR 135-178 and described in the Army’s October 26 Memo.

       190.    He was not advised that he would be receiving an “uncharacterized” discharge.

       191.    To this day, he has not been provided an order discharging him from the Army.

       Zehua Bian

       192.    Zehua Bian enlisted in the U.S. Army Reserve as a MAVNI in the DTP program in

March 2016 and signed an enlistment contract. He holds the rank of Specialist (E-4). At the time

of his enlistment, SPC Bian was a non-U.S. citizen lawfully present in the United States. SPC

Bian began drilling with his Army reserve unit after enlistment.

       193.    As part of his naturalization application, SPC Bian submitted a Form N-426

certified by the Army identifying his service as “honorable.”

       194.    SPC Bian has been serving with his unit during the pandemic through drills held

virtually. He has identified himself during roll calls, except for the occasions where his name was

not called. For those occasions, he contacted his command separately and was assured that his

presence was noted. He then was paid for those drills.


                                                 45
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 46 of 86




       195.    SPC Bian recently received a document entitled “Notification of Separation

Proceedings for Separation under AR 135-178, Chapter 8, Unsatisfactory Performance,” which is

dated October 27, 2020. The document states that he is being recommended for an uncharacterized

discharge.

       196.    SPC Bian does not know why he received this document or is being targeted for

discharge. He has never been informed by the commanders in his unit that his performance was

unsatisfactory or that his conduct was improper.

       197.    He has not been advised of how his performance was unsatisfactory. He has not

been given the opportunity to improve his performance. SPC Bian is not aware of any grounds

for his discharge from the Army.

       198.    If this discharge action is really based on MSSR/MSSD reasons, the Army has not

identified it as such or provided SPC Bian with the process described in the October 26 Memo.

       199.    If this discharge action is really based on the Army’s time-out policy, the Army

has not properly identified it as such. Nor has the Army explained how it can discharge SPC

Bian, or any other MAVNI under the time-out policy, given the Army’s representations in this

case that MAVNIs will not be discharged for that reason and given the Army’s admissions that

the soldiers cannot be faulted for the excessive delays that have left MAVNIs stuck serving in

entry-level status in the DTP and DEP for years.

       Dr. Sameer Dogra

       200.    Dr. Sameer Dogra, a dentist, enlisted in the U.S. Army Reserve as a MAVNI in the

DTP program in December 2015 and signed an enlistment contract. He enlisted as a Specialist (E-

4). At the time of his enlistment, SPC Tate was a non-U.S. citizen lawfully present in the United

States. SPC Dogra has been drilling regularly with his unit since August 2016.



                                               46
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 47 of 86




       201.    As part of his naturalization application, SPC Dogra submitted a Form N-426

certified by the Army identifying his service as “honorable.” He has never been informed by the

commanders in his unit or any other Army personnel that his performance is unsatisfactory or that

his conduct is improper.

       202.    SPC Dogra received an MSSR Notice in February 2020, and he timely provided a

response to the finding in that Notice.

       203.    Since providing the response to the MSSR Notice in February 2020, SPC Dogra

has heard nothing from the Army about the MSSR, any MSSD, or any NSD.

       204.    SPC Dogra attended the in-person drill with his unit in November 2020.

       205.    On the morning of November 25, 2020, SPC Dogra received a phone call from

someone in his doctor’s office, who informed him that they were not able to process claims through

his TriCare insurance. SPC Dogra thereafter contacted TriCare and tried to contact DEERs, but

was not able to get the insurance issue resolved. On November 25, 2020, he also discovered that

his military email was not working.

       206.    On the afternoon of November 25, 2020, SPC Dogra received a call from a

Lieutenant in his unit, who informed him that he had been discharged from the military. The

Lieutenant did not tell him any grounds or reason for the discharge. When SPC Dogra asked

whether his naturalization would be impacted by the discharge, the Lieutenant stated that because

SPC Dogra already was naturalized as a U.S. citizen, there would be no impact.

       207.    On the afternoon of November 25, 2020, SPC Dogra received a copy of Orders 20-

323-00002, dated November 18, 2020. This order, issued by the U.S. Army Reserve Command, is

directed at SPC Dogra and states the following:




                                               47
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 48 of 86




       208.    SPC Dogra does not know why he has been discharged. The order does not provide

any grounds for the discharge, and SPC Dogra is not aware of any grounds that would justify his

discharge from the Army.

       209.    SPC Dogra did not receive any notice in advance of this discharge action. He was

not provided any individual counseling or pre-discharge notification. He did not receive the

written notice described in Chapter 3 of AR 135-178 and described in the Army’s October 26

Memo, even though the discharge order cites that AR 135-178 as the “authority” for the discharge.

       Category 2 Plaintiffs

       210.    The following plaintiffs fit into Category 2 – MAVNI DTP or DEP soldiers

discharged or effectively discharged for other-than-MSSD reasons and who thus are not subject to

the October 26 Memo.

       211.    Defendants already have admitted that DTP plaintiffs in Category 2 did not receive

the requisite notice or process in advance of discharge actions and have indicated that such soldiers

are being offered reinstatement. However, these violations have not been remedied even for those

plaintiffs offered reinstatement because these soldiers either (i) still are being treated as

“effectively discharged” despite reinstatement, and/or (ii) the Army has failed to acknowledge the

acceptance of reinstatement offers which soldiers properly have submitted.




                                                 48
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 49 of 86




        212.   DEP plaintiffs in Category 2 have not been offered reinstatement despite lacking

the same requisite notice and process in advance of discharge actions as DTP plaintiffs in the

category.

        Hyunsung Kim

        213.   Hyunsung Kim enlisted in the U.S. Army as a Regular Army MAVNI in the DEP

program on June 8, 2015. PFC Kim is a non-U.S. citizen and was lawfully present in the United

States at the time of his enlistment. As a member of the DEP, PFC Kim remained physically fit

and regularly attended the Army-sponsored Future Soldiers meetings from April 2015 to February

2017 while waiting to be sent to basic combat training. His recruiter frequently noted that he was

“motivated and ready to ship.”

        214.   PFC Kim’s original ship date was December 27, 2015. But, in December 2015, his

ship date was moved to March 2016. In April 2016, the Army involuntarily extended his contract

for the second time, so that he was scheduled to remain in the DEP for another year. Then in June

2016, his ship date was pushed out for the third time to October 2016. And then in September the

date was pushed out for a fourth time to March 2017 before being postponed indefinitely.

        215.   In April 2017, PFC Kim moved from Spokane Valley, Washington to Renton,

Washington for a job opportunity. Prior to his move, PFC Kim informed his recruiter of his new

contact information and reiterated his desire to ship to basic combat training; his phone number

remained the same.

        216.   PFC Kim never received any notification of discharge nor was he ever contacted

about it.




                                               49
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 50 of 86




        217.    Instead, PFC Kim periodically attempted to check in with the recruiting offices near

his new place of residence, but the recruiters declined to assist him further when he noted that he

already was enlisted.

        218.    Because his deferred action status was set to expire in April 2019, PFC Kim went

to check in with the recruiting office again in early 2019. On this occasion, the recruiter looked

PFC Kim up in the system and found a discharge “order” dated from July 2017. PFC Kim had

never been informed of this discharge.

        219.    Inexplicably, the “Contact History Details” for the Spokane Valley recruiting office

contain a June 12, 2017 entry reading “Not Interested-Terminate” despite the fact that PFC Kim

had continued to express his interest, updated his contact information, and checked in with

recruiting offices.

        220.    The Army provided PFC Kim no advance notice of or grounds for the discharge,

let alone any meaningful opportunity for PFC Kim to respond to such notice or grounds.

        Category 3 Plaintiffs

        221.    The following plaintiffs fit into Category 3, which is made up of former DTP and

DEP MAVNI soldiers (i.e., MAVNIs discharged after they moved out of the Delayed Training

Program or Delayed Entry Program) discharged for other-than-MSSD reasons while still in an

entry-level status according to the Army.

        222.    While these soldiers were informed that they were being discharged, they did not

receive proper notice and process because the Army did not provide them with legal counseling

regarding their discharges and did not properly inform them of the adverse consequences of

receiving “uncharacterized” discharges, including that USCIS would deny their pending

naturalization applications on that basis.



                                                50
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 51 of 86




       223.    The Army certainly did not provide them with a board of officers or court martial

proceeding, which is required when the Army gives the soldier an “other than honorable”

discharge. Given that USCIS is treating Form DD-214s with “uncharacterized” as the discharge

description as Army certifications of “other than honorable” discharges, such process was

necessary unless USCIS’s view of the DD-214s is incorrect.

       Gunay Miriyeva

       224.    Gunay Miriyeva enlisted in the U.S. Army Reserve as a MAVNI in the DTP

program on March 14, 2016. SPC Miriyeva is a non-U.S. citizen and was lawfully present in the

United States at the time of her enlistment. As a member of the DTP, SPC Miriyeva attended drills

with her reserve unit prior to shipping to basic combat training.

       225.    SPC Miriyeva applied for naturalization on the basis of her military service on

March 29, 2018. On October 4, 2018, USCIS approved SPC Miriyeva’s naturalization application

but then failed to schedule her for an oath ceremony prior to her shipping to basic combat training.

       226.    On November 5, 2018, the U.S. Army shipped SPC Miriyeva to basic combat

training in Fort Jackson, South Carolina, where she began serving in an “active duty” status.

       227.    While at basic combat training, Army medical personnel diagnosed SPC Miriyeva

with a fibroadenoma, and Army physicians told her that she was medically unable to continue

serving in the U.S. Army at that time.

       228.    In response to SPC Miriyeva’s questions about her anticipated separation, U.S.

Army personnel told her that she would receive an “honorable” discharge because her service had

been honorable and her discharge was due to medical reasons.

       229.    On December 21, 2018, the Army issued a DD-214 discharging SPC Miriyeva from

active duty because of her medical condition. The DD-214 lists SPC Miriyeva’s discharge type



                                                51
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 52 of 86




as “uncharacterized” and states that the discharge was for “failed medical/physical/procurement

standards.”

       230.    The U.S. Army did not provide SPC Miriyeva with legal counseling regarding her

discharge, and the Army did not inform SPC Miriyeva that an “uncharacterized” discharge on her

DD-214 would be treated as an “other than honorable” discharge, would make her ineligible for

naturalization under 8 U.S.C. § 1440, or would otherwise prejudice her in civilian life. SPC

Miriyeva never received notice that her uncharacterized discharge would be considered anything

less than an honorable discharge, and she was not informed that her discharge would be treated as

less than a general-under honorable conditions discharge or as an other than honorable discharge.

       231.    Based on this “uncharacterized” discharge, USCIS reopened SPC Miriyeva’s

previously-approved naturalization decision (which was only awaiting an oath ceremony at that

point) and then revoked its prior approval for the sole reason that it did not consider her

“uncharacterized” discharge (as reflected on the DD-214) to be an under honorable conditions

discharge for purposes of § 1440.

       232.    In addition, the reputational effects of having an “uncharacterized” discharge have

impacted other areas of SPC Miriyeva’s life. For example, SPC Miriyeva is worried that she will

be at a disadvantage when applying for jobs and or when her discharge appears in background

checks for employment or other purposes.        And SPC Miriyeva has concerns about being

disadvantaged in her civilian life because of her discharge, given that her “uncharacterized”

discharge is being treated by a federal agency as an “other than honorable” discharge. As a result,

SPC Miriyeva has begun avoiding mentioning her military service at all when disclosure is not

required.




                                                52
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 53 of 86




       Siddhi Kulkarni

       233.    Siddhi Kulkarni enlisted in the U.S. Army as a soldier who ultimately would serve

in the Regular Army. She enlisted through the MAVNI program and began her service in a reserve

component in the DEP program on January 22, 2016. SPC Kulkarni is a non-U.S. citizen and was

lawfully present in the United States at the time of her enlistment.

       234.    On May 30, 2018, the U.S. Army shipped SPC Kulkarni to basic combat training

at Fort Leonard Wood, Missouri, where she began serving in an “active duty” status.

       235.    While at basic combat training, SPC Kulkarni suffered serious bilateral pelvic and

knee fractures, and Army medical personnel recommended that SPC Kulkarni be transferred to the

Warrior Training & Rehabilitation Program, Fitness Training Unit, 43rd AG Battalion “at the

earliest opportunity.”

       236.    After four months of physical rehabilitation and notwithstanding SPC Kulkarni’s

progress and her expressed desire to complete basic combat training and continue her military

service, the Army determined that her pelvic fractures had not yet healed.

       237.      On November 7, 2018, on a generic “Counseling Form,” the Army informed SPC

Kulkarni that her “unsatisfactory duty performance” – i.e., her multiple bone fractures – “may

result in initiation of separation action to eliminate you from the Army. If you are separated for

unsatisfactory performance, you could receive an Honorable, General, or Other than Honorable

(OTH) Discharge. A General or OTH Discharge could severely prejudice you in civilian life.”

       238.    The separation-related “Election of Rights” form received by SPC Kulkarni reads:

“I understand that if I have less than 6 years of total active and reserve military service on the date

of initiation of recommendation for separation, I am not entitled to have my case heard by an

administrative separation board unless I am being considered under Other Than Honorable



                                                  53
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 54 of 86




conditions.” SPC Kulkarni circled “not entitled” to indicate her understanding that she would not

be receiving an “Other Than Honorable” discharge.

       239.    On December 7, 2018, the Army issued a DD-214 discharging SPC Kulkarni from

active duty because of her medical condition. The DD-214 lists SPC Kulkarni’s discharge type as

“uncharacterized” and states that the discharge was “for [the] convenience of the government” due

to “other designated physical or mental condition not amounting to a disability.”

       240.    The U.S. Army did not provide SPC Kulkarni with appropriate legal counseling

regarding her discharge, and the Army did not inform SPC Kulkarni that an “uncharacterized”

discharge would be treated as an “other than honorable” discharge, would make her ineligible for

naturalization under § 1440, or would otherwise prejudice her in civilian life. SPC Kulkarni never

received notice that her uncharacterized discharge would be considered anything less than an

honorable discharge. She did not receive notice that her discharge would be treated as less than a

general-under honorable conditions discharge or as an other than honorable discharge.

       241.    SPC Kulkarni specifically inquired about the possible effect of an uncharacterized

discharge on her immigration status. The Army Trial Defense Service attorney with whom SPC

Kulkarni spoke informed her that she did not deal with immigration matters. SPC Kulkarni then

asked her commanding officer if she could have access to a phone to contact her personal

immigration attorney, but her commanding officer refused to allow her to do so and insisted that

she sign the discharge papers.

       242.    SPC Kulkarni applied for naturalization on the basis of her military service on

December 21, 2018. SPC Kulkarni was denied naturalization on June 5, 2019 for the sole reason

that she “received an uncharacterized discharge from the U.S. Armed Forces.”




                                               54
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 55 of 86




       Ann Tum

       243.    Ann Tum enlisted in the U.S. Army Reserve as a MAVNI in the DTP program on

March 17, 2016. PFC Tum is a non-U.S. citizen and was lawfully present in the United States at

the time of her enlistment. As part of the DTP, PFC Tum attended drills with her reserve unit prior

to shipping to basic combat training.

       244.    On November 19, 2018, the U.S. Army shipped PFC Tum to basic combat training

at Fort Jackson, South Carolina, where she began serving in an “active duty” status.

       245.    While at basic combat training, Army medical personnel diagnosed PFC Tum with

“essential (primary) hypertension,” and, in January 2019, Army physicians determined that she

could not continue basic combat training at that time and recommended that she be separated due

to her medical condition.

       246.    Army personnel told PFC Tum that if she went home rather than remain at basic

combat training, then her medical condition would more likely improve, making it easier for her

to later return. The U.S. Army told PFC Tum that she would be able to return to the Army after

six months. This information turned out to be false. PFC Tum cannot return to the Army because

USCIS denied her naturalization application solely on the basis of her uncharacterized discharge

and because the Army discontinued non-citizen enlistments under the MAVNI program in

September 2016.

       247.    The U.S. Army did not provide PFC Tum with legal counseling regarding her

discharge, and PFC Tum was not informed that USCIS would deny her pending naturalization

application if she received an uncharacterized discharge.

       248.    The Army also did not tell PFC Tum that if she remained in the Army during her

rehabilitation, resulting in 180 days on active duty, then the Army would have been required to



                                                55
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 56 of 86




characterize her discharge on Form DD-214 and, in PFC Tum’s case, that discharge

characterization would have been “honorable.”

       249.    On February 19, 2019, the Army issued a DD-214 discharging PFC Tum from

active duty because of her medical condition. The DD-214 lists PFC Tum’s discharge type as

“uncharacterized” and states that the discharge was for “failed medical/physical/procurement

standards.”

       250.    The Army did not inform PFC Tum that an “uncharacterized” discharge would be

treated as an “other than honorable” discharge, would make her ineligible for naturalization under

§ 1440, or would otherwise prejudice her in civilian life. PFC Tum never received notice that her

uncharacterized discharge would be considered anything less than an honorable discharge.

       251.    Based on this “uncharacterized” discharge, PFC Tum was denied naturalization on

May 28, 2019 for the sole reason that “[y]our DD Form 214, Certificate of Release or Discharge

from Active Duty, reflects that [on, sic] February 19, 2019, you received an uncharacterized

discharge.”

       Sandeep Mahat

       252.    Sandeep Mahat enlisted in the U.S. Army Reserve as a MAVNI in the DTP program

on April 5, 2016. SPC Mahat is a non-U.S. citizen and was lawfully present in the United States

at the time of his enlistment. As part of the DTP, SPC Mahat attended drills with his reserve unit

prior to shipping to basic combat training.

       253.    In March 2018, SPC Mahat applied for naturalization on the basis of his military

service, but he was not scheduled for his naturalization interview until January 2019.

       254.    In August 2018, the U.S. Army shipped SPC Mahat to basic combat training at Fort

Leonard Wood, Missouri, where he began serving in an “active duty” status.



                                                56
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 57 of 86




       255.    During a regular physical examination at basic combat training, the Army

discovered an issue with one of SPC Mahat’s eyes and recommended separation.

       256.    SPC Mahat asked about challenging this medical finding, getting assistance from

legal counsel (including with respect to how his discharge would relate to his pending

naturalization application), and getting a medical waiver so he could continue serving. In addition,

SPC Mahat asked to be retained on duty and to serve in a capacity his condition allowed.

       257.    At the time, SPC Mahat’s understanding was that he would be receiving an

“uncharacterized” discharge, but that this type of discharge was not considered an other than

honorable discharge.

       258.    Ultimately, in October 2018, the Army discharged SPC Mahat based on the eye

condition that the Army determined would not allow SPC Mahat to continue serving in the

military. On October 3, 2018, the Army issued a DD-214 discharging SPC Mahat from active

duty. The DD-214 lists SPC Mahat’s discharge type as “uncharacterized.”

       259.    The U.S. Army did not provide SPC Mahat with legal counseling regarding his

discharge, and the Army did not inform SPC Mahat that an “uncharacterized” discharge would be

treated as an “other than honorable” discharge, would make him ineligible for naturalization under

§ 1440, or would otherwise prejudice him in civilian life. SPC Mahat never received notice that

his uncharacterized discharge would be considered anything less than an honorable discharge.

SPC Mahat was not notified that his discharge would be treated as less than a general-under

honorable conditions discharge or as an other than honorable discharge.

       260.    On March 3, 2020, USCIS issued a Notice of Intent to Deny (“NOID”) SPC

Mahat’s naturalization application unless he can “overcome the findings” that he had not

demonstrated that he was discharged from the Army under honorable conditions based on the



                                                57
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 58 of 86




“uncharacterized” discharge on his DD-214. Pursuant to USCIS policy and practice, a NOID

specifies all applicable grounds for denying an application. To date, USCIS has not naturalized

SPC Mahat.

       Anish Shrestha

       261.    Anish Shrestha enlisted in the U.S. Army as a Regular Army MAVNI in December

2015, and initially served in a reserve component in the DEP. SPC Shrestha is a non-U.S. citizen

and was lawfully present in the United States at the time of his enlistment.

       262.    In May 2019, the U.S. Army shipped SPC Shrestha to basic combat training at Fort

Jackson, South Carolina, where he began serving in an “active duty” status.

       263.    While at “reception” in Fort Jackson, an Army physician administered a

tuberculosis test to SPC Shrestha and claimed that the results indicated he had incipient

tuberculosis. Without waiting for a formal, confirming diagnosis, SPC Shrestha was required to

begin taking medication for tuberculosis. SPC Shrestha was not allowed to proceed to training,

and instead the Army recommended separation.

       264.    Once SPC Shrestha returned home to New York, his doctor determined that he did

not have tuberculosis.

       265.    In June 2019, the Army discharged SPC Shrestha based on the incorrect diagnosis

of incipient tuberculosis. On June 21, 2019, the Army issued a DD-214 discharging SPC Shrestha

from active duty. The DD-214 lists SPC Shrestha’s discharge type as “uncharacterized.”

       266.    The U.S. Army did not provide SPC Shrestha with legal counseling regarding his

discharge, and the Army did not inform SPC Shrestha that an “uncharacterized” discharge would

be treated as an “other than honorable” discharge, would make him ineligible for naturalization

under § 1440, or would otherwise prejudice him in civilian life. SPC Shrestha never received



                                                58
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 59 of 86




notice that his uncharacterized discharge would be considered anything less than an honorable

discharge, would be considered less than a general-under honorable conditions discharge, or would

be treated as an other than honorable discharge.

       267.    In February 2020, SPC Shrestha applied for naturalization on the basis of his

military service and was subsequently scheduled for a naturalization interview.

       268.    SPC Shrestha requested that his naturalization interview be de-scheduled and put

on hold based on his knowledge of the current USCIS policy to deny naturalization solely on the

basis of an uncharacterized discharge. To date, USCIS has not adjudicated SPC Shrestha’s

naturalization application or indicated that it is adjusting its policy of treating uncharacterized

discharges as disqualifying for naturalization under 8 U.S.C. §§ 1439 and 1440.

       Shengfan Yang

       269.    Shengfan Yang enlisted in the U.S. Army as a Regular Army MAVNI in the DEP

program on February 5, 2016, and subsequently renegotiated to enter into a new enlistment

contract beginning May 1, 2019. PFC Yang is a non-U.S. citizen and was lawfully present in the

United States at the time of his enlistment.

       270.    In May 2019, the U.S. Army shipped PFC Yang to basic combat training at Fort

Benning, Georgia, where he began serving in an “active duty” status.

       271.    While at basic combat training, PFC Yang’s senior drill sergeant conducted a

footlocker inspection on September 11, 2019 and found three items considered by the Army to be

“contraband”: medication PFC Yang had received from the Army that had expired, nicotine pills

prescribed by his family doctor to assist him in quitting smoking, and an iPhone charger cable.

PFC Yang received three separate counseling forms for these three items.




                                                59
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 60 of 86




       272.    The counseling forms, all dated September 14, 2019, stated that PFC Yang was

counseled “that if this behavior continues, separation under the provisions of AR 635-200 may be

initiated; … that if separated prior to ETS, that he/she could receive an honorable, general, or other

than honorable discharge for the current term of service, or the term of service would be

uncharacterized if less than 180 days had been served on active duty.”

       273.    The counseling forms also state that PFC Yang was counseled that he “will be given

a reasonable chance to bring substandard performance and conduct to acceptable military

standards.”

       274.    Despite this statement and without any additional intervening counseling or

conduct events, PFC Yang was recommended for discharge just over one week later. The form

recommending discharge indicates that PFC Yang was counseled that he “could receive an

Honorable Discharge, a General (Under Honorable Conditions) Discharge, or Under Other Than

Honorable Conditions Discharge.” The form does not mention or describe an “uncharacterized”

discharge.

       275.    On October 9, 2019, the Army issued a DD-214 discharging PFC Yang from active

duty due to “Entry Level Performance and Conduct.” The DD-214 lists PFC Yang’s discharge

type as “uncharacterized.”

       276.    The U.S. Army did not provide PFC Yang with legal counseling regarding his

discharge, despite PFC Yang’s request for such counsel. The Army did not inform PFC Yang that

an “uncharacterized” discharge would be treated as an “other than honorable” discharge, would

make him ineligible for naturalization under § 1440, or would otherwise prejudice him in civilian

life. PFC Yang never received notice that his uncharacterized discharge would be considered




                                                 60
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 61 of 86




anything less than an honorable discharge, that it would be considered less than a general-under

honorable conditions discharge, or that it would be considered an other than honorable discharge.

       277.    Instead, PFC Yang was verbally told during counseling that he could reenlist in the

Army after six months, which matches the discharge counseling form statement regarding

reenlistment after a period of time for an “Honorable” or “General” discharge. PFC Yang later

discovered that this statement was inaccurate because he would only be able to reenlist if he was

a citizen or a legal permanent resident, but USCIS refuses to naturalize him as a U.S. citizen.

       278.    Following his discharge, in May 2020, PFC Yang applied for naturalization on the

basis of his military service and included his DD-214 in lieu of a certified N-426.

       279.    To date, USCIS has not adjudicated PFC Yang’s naturalization application. Were

USCIS to apply its current policy to PFC Yang’s naturalization application, it would be denied on

the basis of the uncharacterized discharge identified on his DD-214.

                                                ***

       280.    The circumstances described above with respect to the individually-named

Plaintiffs are consistent with known discharge actions taken against other MAVNI enlistees.

              The Summary Discharges Violate Regulations and the Constitution

       281.    Defendants’ summary discharges – whether of soldiers with unfavorable MSSDs

or for “other reasons” (where the soldiers did not have unfavorable MSSDs) – and Defendants’

failure to provide notice of the unfavorable consequences of such “uncharacterized” discharges

and the process necessary when issuing a discharge that is treated as “other than honorable,” violate

Army regulations, DoD regulations, and the fundamental requirements of due process and equal

protection.




                                                 61
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 62 of 86




       Army Regulations Applicable to Involuntary Administrative Discharges

       282.    All Plaintiffs and proposed class members in this action were the subjects of

involuntary administrative discharge actions by Defendants.          This action does not involve

discharges that were made on a voluntary basis, i.e., at a soldier’s request or with the soldier’s

understanding and prior informed consent.

       283.    All of the discharge actions against Category 1 and 2 Plaintiffs and proposed class

members were subject to the Chapter 3 notification procedure of AR 135-178. This procedure

provides the soldier with certain due process rights prior to discharge, including, among other

things, the right to be informed of the basis and reasons for discharge, the right to obtain copies of

any documents that will be provided to the separation authority, the right to consult with military

counsel, and the right to submit a responsive statement.

       284.    Discharge orders obtained by Plaintiffs (where available) cite AR 135-178 as

“authority” for involuntary administrative discharges. Even the October 26 Memo cites AR 135-

178 as governing authority for administrative discharge actions.

       285.    AR 135-178 applies to both DTP soldiers and DEP soldiers without exception. See,

e.g., AR 135-178 at ¶¶ 14-5 – 14-7 (“Separation from the Delayed Entry Program”).

       286.    Army Regulation 135-178 specifies that its “purpose” is to ensure “the orderly

administrative separation of . . . enlisted soldiers.” AR 135-178 at ¶ 1-1 (emphasis added). Chapter

3, titled “Guidelines for Separation,” sets forth the process that must occur in advance of the

discharges, specifying that:

       [T]he commander will notify the Soldier, in writing, of the matter set forth in this
       section . . .

       (1)     The basis of the proposed separation, including the circumstances upon
               which the action is based, and a reference to the applicable provisions of
               this regulation.


                                                 62
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 63 of 86




        (2)      Whether the proposed separation could result in a discharge from the Army
                 . . . or release from custody or control of the Army.

        (3)      The least favorable characterization or description of service authorized for
                 the proposed separation.

        (4)      The right to obtain copies of documents that will be sent to the separation
                 authority supporting the basis of the proposed separation. . . .

        (5)      The Soldier’s right to submit statements.

        (6)      The Soldier’s right to consult with military legal counsel. . . .

        (8)      The right to waive the rights in paragraphs 3-5a(4) through (7), in writing .
                 . . after being afforded a reasonable opportunity to counsel with counsel,
                 and that failure to respond within 30 calendar days from the date of receipt
                 of the notice will constitute a waiver of the right.

AR 135-178 at ¶ 3-5a (emphases added).

        287.     Defendants have conceded that this Chapter 3 process applies to DTP soldiers, and

AR 135-178 makes clear that any DEP soldiers receiving an involuntary separation likewise will

be advised in writing “using the notification procedure” in Chapter 3 of AR 135-178. See AR 135-

178 at ¶ 14-7.

        288.     AR 135-178 Chapter 2 provides guidelines on separation and characterization and

notes that “[t]here is a substantial investment in the training” of enlisted Army soldiers. Id. at ¶ 2-

2a. It further provides that “[a]s a general matter, reasonable efforts at rehabilitation should be

made prior to initiation of separation proceedings.” Id. (emphasis added).

        289.     AR 135-178 provides “further guidance” for “specific reasons for separation.” Id.

at ¶ 2-1. These categories include the types of discharge grounds that can be attributed to the

soldiers in this action.

        290.     For example, when a soldier is to be discharged under the personnel security

category (or for “security reasons”) – which would include unfavorable MSSD discharges – the




                                                   63
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 64 of 86




soldier shall be processed in accordance with Army Regulation 380-67. See AR 135-178 at ¶ 14-

1h.

       291.   AR 380-67, in turn, provides in relevant part:

       [N]o unfavorable administrative action shall be taken under the authority of this
       regulation unless the person concerned has been given:

       a.     A written statement of the reasons why the unfavorable administrative
              action is being taken. The statement shall be as comprehensive and detailed
              as the protection of sources afforded confidentiality under the provisions of
              the Privacy Act of 1974 (5 USC 552a) and national security permit. . . .

       b.     An opportunity to reply in writing to such authority as the head of the
              component concerned may designate. . . .

       c.     A written response to any submission under paragraph b, stating the final
              reasons therefore, which shall be as specific as privacy and national security
              considerations permit.

AR 380-67 at ¶ 8-6 (emphases added).

       292.   Army regulations define “unfavorable administrative action” to include any

“[a]dverse action taken as the result of personnel security determinations and unfavorable

personnel security determinations,” which are further defined to include any “nonacceptance for

or discharge from the Armed Forces when any of the foregoing actions are based on derogatory

information of personnel security significance.”     AR 380-67, Glossary Section II (Terms)

(emphasis added).

       293.   Similarly, soldiers separated for “entry level performance and conduct” not only

are entitled to advanced notice as set forth in AR 135-178 at 3-5 (see AR 135-178 at ¶ 8-4a), but

“[s]eparation processing may not be initiated . . . until the Soldier has been formally counseled

under the requirements prescribed by paragraph 2-4.” AR 135-178 at ¶ 8-2 (emphasis added).

       294.   AR 135-178 further provides in relevant part that:




                                               64
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 65 of 86




       a.      General. Commanders must make reasonable efforts to identify Soldiers
               who are likely candidates for early separation and to improve their
               chances for retention through counseling, retraining, and rehabilitation
               before starting separation action. . . .

       b.      Counseling. When a Soldier’s conduct or performance approaches the point
               where a continuation of such conduct or performance would warrant
               initiating a separation action for one of the reasons in paragraph 2–4a, the
               Soldier will be counseled by a responsible person about their deficiencies. .
               . . The Soldier’s counseling or personnel records must establish that the
               Soldier was afforded a reasonable opportunity to overcome these
               deficiencies. . . .

AR 135-178 at ¶ 2-4 (emphasis added).

       295.    Additional due process rights and procedures for DTP and DEP soldiers facing

potential discharge are set forth in Army Regulation 635-200.

       296.    In addition, discharge actions against Category 3 Plaintiffs and proposed class

members were subject to the notice procedure of AR 635-200. This procedure provides the soldier

with certain due process rights prior to discharge, including, among other things, the right to be

informed of the basis and reasons for discharge, the right to obtain copies of any documents that

will be provided to the separation authority, the right to consult with military counsel, and the right

to submit a responsive statement.

       297.    Army Regulation 635-200, Paragraph 5-11g refers to Paragraph 5-1 of the same

regulation: “For characterization of service or description of separation, see paragraph 5-1.” Army

Regulation 635-200, Paragraph 5-1 reads as follows:

               5-1. Characterization of service or description of separation

               a. Unless the reason for separation requires a specific characterization, a Soldier
               being separated for the convenience of the Government will be awarded a character
               of service of honorable, under honorable conditions, or an uncharacterized
               description of service if in entry-level status.

               b. No Soldier will be awarded a character of service under honorable conditions
               under this chapter unless the Soldier is notified of the specific factors in his/her


                                                  65
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 66 of 86




               service record that warrant such a characterization, using the notification procedure.
               Such characterization is normally inappropriate for Soldiers separated under the
               provisions of paragraphs 5–4, 5–11, 5–12, 5–15, 5–16, or 5–17.

        298.   Thus, the Army Regulations under which certain Category 3 Plaintiffs were

discharged provide that it is “normally inappropriate” to award a character of service less than

“honorable” (i.e., even general “under honorable conditions,” or obviously even less favorable

characterizations of service) when a soldier is separated for medical reasons, and that this type of

discharge cannot occur without proper notice. This is because even a general “under honorable

conditions” discharge can significantly prejudice a veteran with respect to her civilian life.

        299.   Military regulations make clear that an “other than honorable” discharge cannot be

provided without the opportunity for a board of officers proceeding, a court martial proceeding, or

the like.

        300.   Defendants violated military regulations by making discharge decisions with

respect to Plaintiffs without affording them the formal notice, response, and other applicable rights

set forth in Army Regulations.

        301.   The October 26 Memo, as implemented, also continues to violate Army regulations

by failing to provide soldiers with appropriate notice and opportunity to respond in advance of

discharge actions.

        Applicable DoD Regulations

        302.   The summary discharges also violated DoD regulations, which are mandatory and

binding on the Army.

        303.   Pursuant to Department of Defense Instruction (“DoDI”) 5200.02, all members of

the military are deemed to hold “national security positions.” DoDI 5200.02, Glossary Part II

(Definitions); see also DoD Manual 5200.02 at ¶ 7.6(b) (“All military positions are national



                                                 66
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 67 of 86




security positions regardless whether or not the Service member requires access to classified

information, as established in DoDI 5200.02.”). Plaintiffs – all of whom enlisted in the Army in

or prior to 2016, with many having military ranks and having been certified by their commanders

as having served honorably – previously had been found eligible for service in a “national security

position” at the time of enlistment. The Army’s purported discharges thus constitute denials or

revocations of these soldiers’ eligibility to hold national security positions.

       304.    With regard to such denials or revocations of eligibility, DoDI 5200.02 provides:

               APPEAL PROCEDURES – DENIAL OR REVOCATION OF
               ELIGIBILITY. Individuals may elect to appeal unfavorable
               personnel security determinations in accordance with the procedures
               set forth in . . . [DoD Manual 5200.02], as applicable, or as otherwise
               authorized by law.

DoDI 5200.02, Enclosure 3, Section 4.

       305.    DoD Manual 5200.02 in turn provides that “[m]ilitary members who are denied or

revoked a favorable national security eligibility determination will be afforded due process.” DoD

Manual 5200.02 at ¶ 7.6(b)(2)(a) (emphasis added). DoD Manual 5200.02 defines “national

security eligibility” as “[t]he status that results from a formal determination by an adjudication

facility that a person meets the personnel security requirements for access to classified information

or to occupy a national security position or one requiring the performance of national security

duties.” DoD Manual 5200.02, Glossary Section G.2 (Definitions) (emphasis added). Because

“[a]ll military positions are national security positions,” see DoD Manual 5200.02 at ¶ 7.6(b), any

decision to separate a soldier from the military on personnel security grounds is, by definition, a

“national security eligibility” determination.

       306.    That manual further provides:

       MINIMUM DUE PROCESS REQUIREMENTS APPLICABLE TO ALL. No
       unfavorable national security eligibility determination will be made without first:


                                                  67
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 68 of 86




       a.     Providing the individual with a comprehensive and detailed written
              explanation of the basis for the unfavorable determination as the national
              security interests of the United States and other applicable law permit. The
              [Letter of Denial] or [Letter of Revocation] must include each security
              concern, the applicable adjudicative guideline(s) related to each concern,
              and provide an explanation of the kinds and types of information they could
              provide to support their appeal.

       b.     Informing the individual of their right to:

              (1)     Be represented by counsel or other representative at their own
                      expense.

              (2)     Request the documents, records, and reports upon which the
                      unfavorable national security determination was made. Be granted
                      an extension to set the timeline by the Component [Personnel
                      Security Appeal Board] if requested documents, records, and reports
                      are not provided promptly.

       c.     Providing a reasonable opportunity to reply in writing and to request
              review of the unfavorable determination.

       d.     Providing the individual written notice of reasons for the determination, the
              determination of each adjudicative guideline that was provided to the
              individual in the statement of reasons (SOR) that accompanied the
              notification of intent (NOI) to deny or revoke the identity of the
              determination authority, and written notice of the right to appeal
              unfavorable determinations to a high-level panel. . . .

       f.     Providing the individual an opportunity to appear in person and present
              relevant witnesses, documents, materials, and information.

       g.     Providing the individual with a written decision on appeal.

DoD Manual 5200.02 at ¶ 10.2 (emphasis added).

       307.   Still further due process rights and procedures for military members are set forth in

¶ 10.4 of DoD Manual 5200.02.

       308.   Additional due process rights and procedures for military members facing potential

discharge are set forth throughout DoD Instruction 1332.14.




                                               68
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 69 of 86




       309.    Defendants violated applicable law by purporting to discharge Plaintiffs without

affording them the rights and procedures mandated by DoD Regulations.

       310.    The October 26 Memo purposefully omits DoDI 5200.02 and AR 380-67 from its

procedures – including the key Army obligation to provide the soldier with all supporting

documentation (unless classified) for an adverse finding – and thus violates applicable law.

       Constitutional Rights

       311.    In addition to the regulatory violations stated herein, Defendants violated the

fundamental requirements of due process under the Fifth Amendment of the U.S. Constitution by

purporting to discharge Plaintiffs from the U.S. Army without providing them with an adequate

explanation for the discharge, without providing them with any meaningful opportunity to be heard

and respond to the grounds, if any, for the discharge action, and without following applicable

military guidance and regulations. Additionally, these soldiers’ property and/or liberty interests

have been implicated by Defendants’ actions. For example, another federal agency’s treatment of

a Form DD-214 (or equivalent discharge paperwork, such as Form/Format 500) with an

“uncharacterized” discharge description as an Army certification of an “other than honorable”

discharge has stigmatized these soldiers and impugned their reputations (and will continue to do

so), thereby implicating their liberty interest in due process.

       312.    Moreover, Defendants’ actions unconstitutionally discriminate against Plaintiffs

based on their national origin in violation of Plaintiffs’ equal protection rights as guaranteed by

the Fifth Amendment of the U.S. Constitution. For instance, the “MAVNI – Military Personnel

Security” notation on some discharge paperwork indicates that Defendants are directing their

summary discharge practices at MAVNIs in particular and that such discharge due process denials

are not being applied to non-MAVNI soldiers.



                                                  69
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 70 of 86




  The Army’s Retaliation Against MAVNI Soldiers as a Result of This and Related Lawsuits

       313.    This action was initiated on June 28, 2018 on behalf of single MAVNI and sought

immediate injunctive relief. After Defendants indicated that they would revoke that MAVNI’s

discharge order rather than attempt to justify their conduct, this Court stayed the action. On August

3, 2018, additional Plaintiffs filed a motion to lift the stay and an amended complaint, along with

a motion for class certification. The Court lifted the stay on August 8, 2018, and ordered a

telephone conference for August 13, 2018. Following that conference, in which Defendants

indicated an intent to revoke discharge orders for most of the newly named Plaintiffs, the Court

again stayed briefing on the motions for preliminary injunction and class certification but ordered

reporting from the Defendants as to the extent of the discharge violations and any new discharge

policy enacted.

       314.    On or about August 14, 2018, just eleven days after the Amended Complaint,

Defendants, through the Army’s 902d Military Intelligence Group located at Fort Meade,

Maryland, issued a request for support, which was forwarded by email to various reserve units to

members of the reserve Judge Advocate General Corps (“JAG”) as a “902d MI Group support

Request” (“The 902 MI Email”). This Army unit is responsible for conducting the enhanced

military background investigations to which MAVNI soldiers are now subjected before the Army

renders its MSSD and the soldiers are permitted to ship to basic combat training. These military

background investigations include materials gathered from various database checks plus the

soldier’s security clearance questionnaire and a report of the CI interview of each soldier.

       315.    The 902 MI Email solicited reserve JAGs to assist “[a]s soon as possible” in

“reviewing MAVNI screening packets” in order “to determine whether the applicants admitted

to or provided information about a crime that requires reporting to law enforcement.” The so-



                                                 70
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 71 of 86




called “screening packets” are the background materials – including the report of CI interview –

that are compiled during the MAVNIs’ enhanced background investigation.

       316.    In the “Why” section of the 902 MI Email, the Army expressly admitted the

retaliatory rationale behind the Army’s urgent request: “MAVNIs are currently suing the federal

government claiming they were wrongfully discharged from the Army.”

       317.    While MI screeners already had reviewed the soldiers’ files, the Army – motivated

to retaliate against discharged soldiers for having the courage to expose the Army’s misconduct

and seek federal court relief – was now recruiting JAG officers to reexamine those records for the

specific purpose of finding some alternative basis to justify a discharge. The 902 MI Email states

as much: “Screeners may not have realized that a MAVNI confessed to a crime because their

mission was to identify anomalies and they are not law enforcement.” In other words, the mission

assigned to these JAGs was to undertake a one-way review of the file. This was not an objective

analysis to determine if mistakes were made that might change DoD or Army adjudications, but a

results-oriented attempt to uncover grounds to potentially prosecute these soldiers, who sued the

Army, or their relatives.

       318.    In addition, this scouring of background investigation materials was directed solely

at MAVNIs.      Although this same unit generates comparable “packets” for other soldiers

undergoing background investigations, there is no indication that JAG lawyers were being solicited

to determine if any non-MAVNI “packets” contained evidence of criminal activity that should be

reported to law enforcement.

       319.    The Army later represented that the instruction to JAG lawyers was withdrawn, but

that statement was made only after the instruction was scrutinized in media reports and brought to

this Court’s attention.



                                               71
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 72 of 86




       320.     In addition, despite the instruction to notify the Court of any changes to the

discharge policy for MAVNI soldiers, Army personnel – without any warning to the Court or

Plaintiffs’ counsel – contacted a number of MAVNI soldiers directly and encouraged them to sign

away the process rights described by the October 26 Memo, without providing them the

opportunity to consult with legal counsel, so that the Army could continue with its summary

discharges of MAVNI soldiers.

       321.     MAVNIs also have learned that they are being subject to differential treatment in

their initial CI reviews based on the filing of other, related class actions for MAVNI soldiers

(Kirwa, Nio). This differential treatment has led to negative CI findings and discharges, or will

lead to involuntary discharges under the October 26 Memo.

       322.     For example, one MAVNI received negative CI findings as a “MODERATE

security risk” on September 13, 2017, with the CI Reviewer listing findings (although not accurate)

as follows: “MAVNI is a MODERATE risk. MAVNI claims to hold no allegiance to US until

they revieve [sic] citizenship. MAVNI also working connected to Lawyer representing MAVNIs

in lawsuite [sic] against U.S. Army - Derog.”

       323.     As another example, upon information and belief, a MAVNI received negative CI

findings because “SHE follows the lawsuit by the MAVNIs and SHE feels like the MAVNIs are

being harmed because they are described as a threat to National Security.” This individual

MAVNI’s CI report listed as a loyalty concern that “throughout the interview process SHE said

due to […] delays with the MAVNI process, she feels discriminated against and denied her

citizenship.”




                                                72
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 73 of 86




       324.    Further, a MAVNI received negative CI findings because “MAVNI was a member

of the MAVNI Legal Facebook page. SHE frequently visited the site for the latest news about the

MAVNI program.”

       325.    And yet another MAVNI received negative CI findings after he “stated that HE

checks out (The MAVNI Facebook Site) for updates, and the founder of the program keeps

MAVNIs updated.”

       326.    Upon information and belief, other MAVNIs have received negative CI results,

leading to discharge actions against them, based upon their status as class members or proposed

class members in lawsuits related to the MAVNI program.

       327.    Defendants have delivered misinformation about MAVNI discharges, to USCIS

and otherwise, causing the arrests of MAVNI soldiers. One of these incidents promptly followed

a New York Times article concerning the Army’s MAVNI discharge actions, which quoted the

targeted MAVNI soldier (a named Plaintiff herein).

       328.    Defendants have impugned MAVNI soldiers characters by suggesting that soldiers

with unfavorable MSSRs/MSSDs are foreign spies when the true “security risk” assessment

ultimately shows something else, such as a “finding” that the soldier is being faulted for phoning

his/her parents on the weekends. Defendants also have suggested that certain soldiers the Army

has identified as “other reasons” discharges had been discharged for serious misconduct, but have

not substantiated those claims.




                                               73
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 74 of 86




                              CLASS ACTION ALLEGATIONS

       329.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of themselves and all other persons similarly situated. The class definition is

as follows:

                     All persons who enlisted in the U.S. Army (including Selected
                      Reserve of the Ready Reserve/DTP and Regular Army/DEP
                      soldiers) through the MAVNI program, and

                     have been or will be the subject of an involuntary administrative
                      discharge action by the Army (including USAREC and/or USARC)
                      after September 30, 2016, where such discharge or separation was
                      not or will not be characterized by the Army (including
                      “uncharacterized” and “entry level” discharges or separations), and

                     where such action was taken without the person first being afforded
                      the process due under applicable Army and DoD regulations and the
                      law (including adequate notice of the discharge grounds, an
                      opportunity to respond, due consideration of the soldier’s response
                      by the Army, and other requirements of law), and

                     where the person wants to be reinstated in or remain in the Army.

       330.    The critical commonality among each Plaintiff and class member is that he or she

enlisted in the Army as a non-citizen through the MAVNI program and is being denied the process

required by law in advance of Army “uncharacterized” discharge actions.

       331.    While the class definition applies to each Plaintiff and class member, pursuant to

Rule 23(c)(5), Plaintiffs propose two subclasses, largely commensurate with Categories 1 and 2

outlined in Paragraph 36 above:

       Subclass 1: Persons (including both MAVNI Selected Reservists who began their service

       in the DTP and MAVNI Regular Army soldiers who began their service in the DEP) subject

       to “uncharacterized” discharge actions for MSSR/MSSD reasons and who are (or should

       be) subject to the procedures in the October 26 Memo;



                                                74
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 75 of 86




       Subclass 2: DTP and DEP MAVNIs subject to “uncharacterized” discharge actions for

       other-than-MSSD reasons.

       332.    Plaintiffs allege that the class, and each subclass, meets the requirements for class

certification under Rule 23.

       333.    Class action designation is warranted under the criteria set forth in Rule 23(a).

       334.    The proposed class meets the numerosity requirement of Rule 23(a)(1) because the

members of the class are so numerous that joinder of all members is impractical.

       335.    Although the exact number of class members is unknown to Plaintiffs at this time

as such information resides exclusively within the province of Defendants and must await

Defendants’ disclosure/discovery, Defendants’ reporting in this action has identified

approximately 2,000 total class members. See Dkts. 127, at 2 & Dkt. 129, at 1 (reporting that 24

former DEP and DTP MAVNIs received an uncharacterized discharge for non-MSSD reasons);

Dkt. 122-1, at 2-3 & Dkt. 160, at 1 (reporting 886 DTP and DEP MAVNIs subject to

uncharacterized discharge actions for non-MSSD reasons); June 8, 2020 Calixto and Nio Status

Conf. Tr. at 5:9-10 (reporting approximately 1,100 class members subject to the October 26 Memo

and “uncharacterized” discharge actions for MSSR/MSSD reasons).

       336.    Defendants’ reporting identifies approximately 1,100 members for the first

proposed sub-class and nearly 900 members for the second proposed subclass.

       337.    Defendants’ reported numbers are sufficient to demonstrate numerosity for the

class as a whole and each proposed subclass.

       338.    The proposed class satisfies the commonality requirement of Rule 23(a)(2) because

there are questions of law and fact common to the class. Among the questions of law and fact




                                                75
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 76 of 86




common to the class are whether the involuntary and summary “uncharacterized” discharge

actions are contrary to law.

       339.     The core complaint and commonality among each class member is due to the

involuntary and without-appropriate-process nature of the “uncharacterized” discharge action by

the Army. If an “uncharacterized” discharge order or DD-214 is going to be treated as an Army

certification of an “other than honorable” discharge, as currently is the case, each class member is

entitled to much more process in advance of discharge than they are being provided. In addition,

Plaintiffs have proposed two subclasses. As noted, the first subclass consists of MAVNIs who

received an unfavorable MSSR and/or MSSD. Those soldiers share the additional common

characteristic that they are or should be subject to the procedures set forth in the October 26 Memo.

The second subclass consists of persons who share the additional common characteristics that they

purportedly received a discharge for a non-MSSD reason while in the DTP or DEP and, according

to Defendants, will not be subject to the procedures set forth in the October 26 Memo.

       340.     The proposed class and subclasses satisfy the typicality requirement of Rule

23(a)(3) because the named Plaintiffs’ claims are typical of the claims of each of the class

members. Class members similarly are affected by Defendants’ wrongful conduct in violation of

the Administrative Procedure Act, applicable Army regulations, DoD regulations, and the U.S.

Constitution.

       341.     The named Plaintiffs will fairly and adequately protect the interests of the class (or

subclasses) because their interests are identical to those of the other members of the classes. Fair

and adequate protection of the interests of the class will be ensured further because the named

Plaintiffs are represented by competent legal counsel who are experienced in federal court




                                                 76
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 77 of 86




litigation, including class action litigation, and have adequate resources and commitment to

represent the class as a whole.

       342.    Furthermore, if the named Plaintiffs (and members of the class) were to bring

separate suits to address Defendants’ practices, actions, and inactions, Defendants may address the

discharges of the named Plaintiffs but ignore the discharges and concerns of the remaining class

members, thereby exacerbating Defendants’ violations of the law and applicable regulations.

       343.    Resolving this matter as a class action would promote judicial economy by avoiding

overburdening the Court with individual lawsuits brought by each of the hundreds of Army

soldiers who were the victims of the discharge actions challenged herein.

       344.    In addition to qualification for class treatment under Rule 23(b)(1)(a), this case

qualifies for class action treatment under Rule 23(b)(2) because Plaintiffs seek injunctive and

declaratory relief. The relief is appropriate for the whole class as Defendants’ conduct applies

generally to the class as a whole.

                                     CLAIMS FOR RELIEF

                                  Count I: Declaratory Judgment

       345.    Plaintiffs re-allege paragraphs one through 344 as if fully set forth herein.

       346.    28 U.S.C. § 2201 authorizes a court, “[i]n a case of actual controversy within its

jurisdiction . . . upon the filing of an appropriate pleading” to “declare the rights and other legal

relations of any interested party seeking such declaration.”

       347.    Army and DoD regulations set forth specific procedures that must be followed

before a final discharge decision is made. Defendants failed to follow those procedures with

respect to Plaintiffs, in contravention of the regulations and in violation of Plaintiffs’ due process




                                                 77
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 78 of 86




rights. Accordingly, Plaintiffs seek a declaratory judgment that the discharge actions taken with

respect to Plaintiffs and the Class are unlawful.

        348.      Army and DoD regulations set forth specific procedures that must be followed

before the Army can issue an other than honorable discharge, such as providing the opportunity

for a board of officers’ proceeding or a court martial proceeding. Defendants failed to follow those

procedures with respect to Plaintiffs. Accordingly, Plaintiffs also seek a declaratory judgment that

“uncharacterized” DD-214s (and equivalent discharge paperwork such as Form/Format 500)

reflect that the discharge from service was not other than honorable.

                                     Count II: Injunctive Relief

        349.    Plaintiffs re-allege paragraphs one through 348 as if fully set forth herein.

        350.    Plaintiffs and the Class are subject to “uncharacterized” discharges, and their

discharges are being treated as “other than honorable” discharges, which causes substantial and

irreparable harm to them for which there is no adequate remedy at law. Under the facts and

circumstances of this case, the balance of the equities clearly favors Plaintiffs, and injunctive relief

is in the public interest.

        351.    Plaintiffs seek an injunction as follows: Upon request, Defendants, through an

authorized official, shall certify that the individual’s “uncharacterized” discharge is not an other

than honorable discharge, including on Form N-426 for purposes of military naturalization under

8 U.S.C. § 1439 and 8 U.S.C. § 1440.

        352.    In the alternative, if the declaratory and injunctive relief described in Paragraphs

348 and 351 above is not provided, Defendants unlawfully and improperly pursued

“uncharacterized” discharge actions with respect to Plaintiffs and the Class without complying

with applicable law concerning the provision of other than honorable discharges, including



                                                    78
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 79 of 86




providing the soldier the opportunity to challenge such actions in a pre-discharge board of officers’

or court martial proceeding.

        353.    Plaintiffs have been, and will continue to be, substantially and irreparably harmed

by Defendants’ unlawful and improper actions, for which there is no adequate remedy at law.

Under the facts and circumstances of this case, the balance of the equities clearly favors Plaintiffs,

and injunctive relief is in the public interest.

        354.    Plaintiffs seek an injunction as follows:

                       Defendants shall issue orders revoking, rescinding, and
                        suspending any discharge actions against class members;

                       Defendants shall take all actions necessary to fully reinstate
                        and restore class members to their pre-discharge action
                        status in the Army;

                       To the extent that Defendants notified other military
                        departments, DoD, or other federal agencies or components,
                        including DHS and USCIS, of the discharge decisions,
                        Defendants shall promptly notify such entities that the
                        discharges are revoked and void for all purposes;

                       Defendants shall refrain from initiating or continuing any
                        retaliatory action against class members;

                       Defendants shall not renew or commence new
                        “uncharacterized” discharge actions against Plaintiffs or the
                        Class except in accordance with applicable law and
                        regulations governing the provision of other than honorable
                        discharges.


        355.    Defendants unlawfully and improperly pursued these discharge actions with respect

to the Category 1 and 2 Plaintiffs and the members of both sub-classes without complying with

applicable law including, without limitation, Army Regulation 135-178, Army Regulation 380-67,

DoDI 5200.02, DoD Manual 5200.02 (incorporated in DoDI 5200.02 by reference), and the U.S.

Constitution.


                                                   79
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 80 of 86




        356.    The Category 1 and 2 Plaintiffs and the members of both sub-classes have been,

and will continue to be, substantially and irreparably harmed by Defendants’ unlawful and

improper actions, for which there is no adequate remedy at law. Under the facts and circumstances

of this case, the balance of the equities clearly favors Plaintiffs, and injunctive relief is in the public

interest.

        357.    The Category 1 and 2 Plaintiffs seek an injunction as follows:

                       Defendants shall issue orders revoking, rescinding, and
                        suspending any discharge actions against the sub-class
                        members;

                       Defendants shall promptly respond to any sub-class member
                        inquiry as to whether the Army will provide the member
                        with the procedures outlined in the October 26 Memo;

                       Defendants shall take all actions necessary to fully reinstate
                        and restore any sub-class members to their pre-discharge
                        action status in the Army;

                       To the extent that Defendants notified other military
                        departments, DoD, or other federal agencies or components,
                        including DHS and USCIS, of the discharge decisions,
                        Defendants shall promptly notify such entities that the
                        discharges are revoked and void for all purposes;

                       Defendants shall refrain from initiating or continuing any
                        retaliatory action against sub-class members;

                       Defendants shall not renew or commence new discharge
                        actions against the Category 1 or 2 Plaintiffs or the sub-
                        classes except in accordance with applicable law and
                        regulations governing such discharges.

                    o With respect to the Category 1 Plaintiffs and the first sub-
                      class, Defendants shall promptly and adequately implement
                      the procedures described in the October 26, 2018 Memo,
                      such that Plaintiffs and sub-class members are no longer
                      subjected to discharge treatment without those procedures.

                    o With respect to the Category 2 Plaintiffs and the second sub-
                      class, Defendants, at a minimum, shall provide the
                      equivalent of the notice procedures of Chapter 3 of AR 135-

                                                    80
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 81 of 86




                       178 in advance of any discharge on non-MSSD grounds.
                       Where the grounds for discharge require additional process,
                       such as the opportunity for counseling and/or rehabilitation,
                       Defendants shall provide that process in accordance with the
                       applicable law.

                            Count III: Administrative Procedure Act

       358.    Plaintiffs re-allege paragraphs one through 357 as if fully set forth herein.

       359.    5 U.S.C. § 706(2) authorizes a court to hold unlawful and set aside final agency

action found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law, or without observance of procedure required by law.

       360.    Defendants engaged in the challenged discharge actions against Plaintiffs without

complying with applicable law including, without limitation, the requirements of Army Regulation

135-178, Army Regulation 380-67, DoDI 5200.02, and DoD Manual 5200.02 (incorporated in

DoDI 5200.02 by reference). Defendants’ actions therefore are not in accordance with law and

were undertaken without observance of procedure required by law. Furthermore, Defendants’

actions were arbitrary and capricious because Defendants failed to comply with applicable Army

and DoD regulations.

       361.    Accordingly, the Category 1 and 2 Plaintiffs (and the sub-classes) seek an order

holding unlawful and setting aside the challenged discharge actions pursuant to 5 U.S.C. § 706(2).

The Category 3 Plaintiffs and the class seek this only as alternative relief if the declaratory and

injunctive relief described in Paragraphs 348 and 351 above is not provided,

        Count IV: Constitutional Violation – Procedural and Substantive Due Process

       362.    Plaintiffs re-allege paragraphs one through 361 as if fully set forth herein.

       363.    The challenged discharge actions deprived Plaintiffs of their constitutionally-

protected liberty and/or property interest, including with respect to their reputations, ability to



                                                 81
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 82 of 86




pursue their chosen careers, and/or the timely and appropriate adjudication of their right to

naturalization. Defendants took these actions without providing Plaintiffs with the requisite notice

and opportunity to be heard and other required process.

       364.    Defendants’ discharge actions carry significant adverse consequences for soldiers,

and the nature of their discharges – based on the notations on their discharge orders and the “other

than honorable” treatment for veterans with “uncharacterized” discharges – are stigmatizing, as

they impact their ability to pursue their military careers, their ability to obtain a civilian or non-

military government job, and their reputations. Defendants’ conduct therefore violates the due

process rights of Plaintiffs and the Class under the Fifth Amendment of the U.S. Constitution.

       365.    Defendants’ conduct with respect to the decision-making and processing of

Plaintiffs’ separation and discharge from the Army is arbitrary, contrary to DoD and the Army’s

own guidance and regulations, and shocks the conscience. As such, Defendants’ conduct also

violates the substantive due process rights of Plaintiffs and the Class under the Fifth Amendment

of the U.S. Constitution.

       366.    The Category 1 and Category 2 Plaintiffs (and both sub-classes) request that the

Court grant appropriate equitable relief on the foregoing basis. The Category 3 Plaintiffs and the

Class as a whole request this relief in the alternative, if the declaratory and injunctive relief

described in Paragraphs 348 and 351 above is not provided.

                      Count V: Constitutional Violation – Equal Protection

       367.    Plaintiffs re-allege paragraphs one through 366 as if fully set forth herein.

       368.    Plaintiffs (as MAVNIs who received “uncharacterized” or “entry level separation”

discharges without the required rights and process to which they are entitled) are being treated

differently with respect to Defendants’ processing of their separation and discharges from the



                                                 82
      Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 83 of 86




Army. By treating these MAVNI soldiers differently than soldiers who did not enter through the

MAVNI program, and failing to provide the notice, opportunity to be heard, counseling,

rehabilitation, appeal, and/or other rights with respect to the separation/discharge process,

Defendants unconstitutionally are discriminating against Plaintiffs (and the Class) based on their

national origin in violation of their equal protection rights as guaranteed by the Due Process Clause

of the Fifth Amendment of the U.S. Constitution.

       369.    Upon information and belief, Plaintiffs (and the Class) are the only group of Army

soldiers who have spent the majority of their service period in an “entry-level” status. Plaintiffs

are the only group of Army soldiers who are having their “uncharacterized” discharges treated as

“other than honorable” discharges. And, on information and belief, Plaintiffs are the only group

of Army soldiers for whom the Army has given its recruiters “loss forgiveness” incentives related

to “uncharacterized” discharge actions.

       370.    In addition, Plaintiffs were treated differently with respect to Defendants’ supposed

“criminal reporting requirements” by subjecting Plaintiffs (and the Class) to a re-review of their

CI packets for the purpose of identifying potential criminal violations. By treating these MAVNI

soldiers differently than soldiers who did not enter through the MAVNI program and thus do not

have their CI packets re-reviewed by JAG officers to identify potential criminal violations,

Defendants unconstitutionally discriminated against Plaintiffs (and the Class) based on their

national origin in violation of their equal protection rights as guaranteed by the Due Process Clause

of the Fifth Amendment of the U.S. Constitution.

       371.    Plaintiffs (and the Class) also are being treated differently with respect to their CI

reviews, which has led to separation/discharge or will lead to separation/discharge under the

October 26 Memo, by being classified as moderate security risks simply for being class members



                                                 83
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 84 of 86




or proposed class members in lawsuits regarding the MAVNI program. By treating these MAVNI

soldiers differently than soldiers who did not enter through the MAVNI program (and thus are not,

by definition, part of a class or proposed class of MAVNI soldiers in any lawsuit), Defendants

unconstitutionally are discriminating against Plaintiffs (and the Class) based on their national

origin in violation of their equal protection rights as guaranteed by the Due Process Clause of the

Fifth Amendment of the U.S. Constitution.

        372.       The Category 1 and Category 2 Plaintiffs (and both sub-classes) request that the

Court grant appropriate equitable relief on the foregoing basis. The Category 3 Plaintiffs and the

Class as a whole request this relief in the alternative, if the declaratory and injunctive relief

described in Paragraphs 348 and 351 above is not provided.

               Count VI: Constitutional Violation – First Amendment Retaliation

        373.       Plaintiffs re-allege paragraphs one through 372 as if fully set forth herein.

        374.       Plaintiffs engaged in protected conduct by exercising their rights to free speech and

to petition the government through filing an amended complaint and motion for class certification

in this lawsuit.

        375.       Defendants then retaliated by instituting a policy to re-review the proposed class

members’ CI screening packets to look for information on potential crimes and to then report those

potential crimes to law enforcement for investigation and prosecution.

        376.       This re-review and referral for criminal prosecution was applied only to the

proposed class members and would deter a person of ordinary firmness, especially a MAVNI

whose immigration status, reputation, and livelihood may be adversely affected by any potential

criminal prosecution, from speaking up again.




                                                    84
       Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 85 of 86




        377.     The exercise of Plaintiffs’ constitutional rights to free speech and to petition the

government in filing this lawsuit was the but-for cause of the adverse action taken against them by

Defendants. Defendants were subjectively motivated to take their retaliatory action against the

proposed class because of the protected activity, as evidenced by Defendants’ own words in

promulgating the policy: “Why: MAVNIs are currently suing the federal government claiming

they were wrongfully discharged from the Army.” In addition, this policy was disseminated within

the period immediately after Plaintiffs filed their amended complaint and motion for class

certification.

        378.     The other retaliatory actions described in Paragraphs 320-328 above, including

MAVNI arrests following discussions of their discharges, show the MAVNIs engaged in protected

conduct by exercising their rights to free speech and show Defendants taking adverse action

against them for exercising their rights.

        379.     The Category 1 and Category 2 Plaintiffs (and both sub-classes) request that the

Court grant appropriate equitable relief on the foregoing basis. The Category 3 Plaintiffs and the

Class as a whole request this relief in the alternative, if the declaratory and injunctive relief

described in Paragraphs 348 and 351 above is not provided.

                                            PRAYER FOR RELIEF

        Wherefore, Plaintiffs, on behalf of themselves and the Class and subclasses, respectfully

requests that this Court:

            a. Assume jurisdiction over this action;

            b. Issue the declaratory judgment requested in Count I of this Complaint;

            c. Grant the injunctive relief requested in Count II of this Complaint;

            d. Grant the relief requested pursuant to the APA (Count III of this Complaint);



                                                 85
     Case 1:18-cv-01551-PLF Document 179-1 Filed 11/25/20 Page 86 of 86




         e. Grant the relief requested pursuant to Count IV of this Complaint;

         f. Grant the relief requested pursuant to Count V of this Complaint;

         g. Grant the relief requested pursuant to Count VI of this Complaint;

         h. Award Plaintiffs reasonable costs and attorneys’ fees, including under the Equal

            Access to Justice Act; and

         i. Award such further relief as the Court deems just or appropriate.


Dated: November 25, 2020


                                            /s/ Jennifer M. Wollenberg
                                          Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                          Douglas W. Baruch (D.C. Bar No. 414354)
                                          Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                          Neaha P. Raol (D.C. Bar No. 1005816)

                                          Morgan, Lewis & Bockius LLP
                                          1111 Pennsylvania Avenue, NW
                                          Washington, D.C. 20004
                                          Telephone: (202) 739-3000
                                          Facsimile: (202) 739-3001
                                          Email: douglas.baruch@morganlewis.com
                                          Email: jennifer.wollenberg@morganlewis.com

                                          Counsel for Plaintiffs




                                            86
        Case 1:18-cv-01551-PLF Document 179-2 Filed 11/25/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LUCAS CALIXTO, et al.,

                   Plaintiffs,                   Case No. 1:18-cv-01551-PLF

       v.

UNITED STATES DEPARTMENT OF THE
ARMY, et al.,

                   Defendants.


                                   [PROPOSED] ORDER

       Having considered Plaintiffs’ November 25, 2020 Motion for Leave to File Third Amended

Complaint, with attached proposed Third Amended Complaint, and Defendants’ position

regarding the same, it is hereby

       ORDERED that Plaintiffs’ Motion is GRANTED and Plaintiffs have leave to file the

Third Amended Complaint.



Dated: ______________
                                          U.S.D.J. Paul L. Friedman




                                             1
